FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                         INDEX NO. 160874/2019
  1/27/2020                                                                            Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                                      1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 1 of 55
                                                                                                                  NYSCEF: 01/27/2020                     RECEIVED

                                                                                                                                                                                                                                    The         series


      Epstem,                      a       mulumunonaire                                 neuge                  1unu           manager                    wnose                   inenus                mciuueu                    a

      constellation                               of    entertainers,                             politicians,                      business                   titans              and           royalty,               for        years          lured


      teenage_girls                               to    his        Palm              Beach                mansion                   as       part         of        a      cult-like                 sex         pyramid                scheme,

     police               in       the           town             of        Palm         Beach                  found.



      The             girls            arrived,               sometimes                         by        taxi,          for        trysts           at       all         hours           of      the            day     and           night.             Few

     were               told            much              more              than         that                           would                be     paid             to        give        an        old          man          a    massage                    -
                                                                                                         they

      and         that             he           might             ask        them            to         strip           down           to      their               underwear                       or       get        naked.              But       what

      began                   as       a       massage                 often           led         to      masturbation,                               oral          sex,          intercourse                         and         other           sex


      acts,            police                  and        court              records               show.                The         alleged                abuse                  dates           back            to     2001              and       went

      on        for           years.




  Palm         Beach           multimillionaire                    Jeffrey         Epstein           has been            a free       man,          despite             sexually          abusing           dozens            of underage            girls

  according              to police               and    prosecutors.                   His victims              have      never          had      a voice,           until       now.

  BYEMILYMICHOT                            E    |JULIE K.BROWN                   E


      In       2007,                   despite                ample              physical                   evidence                   and           multiple                     witnesses                      corroborating                           the
      girls'
                        stories,                  federal               prosecutors                         and          Epstein's                   lawyers                    quietly              put          together                 a


      remarkable                               deal         for        Epstein,               then                54.      He         agreed                  to     plead              guilty              to     two         felony

     prostitution                               charges                in      state         court,                and         in     exchange,                           he      and          his         accomplices                         received


  https://www.miamihcrald.cGm/news/!ece!!ed!c!e214210674.html                                                                                                                                                                                                      5/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                              INDEX NO. 160874/2019
  1/27/2020                                                                     Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                                1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 2 of 55
                                                                                                            NYSCEF: 01/27/2020                    RECEIVED

                                                                                                                                                                                                          The     series




      He       served                13       months               in      a private                 wing           of    the       Palm          Beach            County                stockade.                His


      alleged             co-conspirators,                               who           helped               schedule                his    sex        sessions,                 were         never

      prosecuted.



      The                           called          a    federal                non-prosecution                                                            was         sealed           so    that         no     one
                                                                                                                                                                                                                            -
                 deal,                                                                                                     agreement,

      not       even           his        victims
                                                             -          could          know            the       full       scope          of      Epstein's                 crimes           and         who        else


      was        involved.                    The        U.S.
                                                                        attorney
                                                                                                in     Miami,              Alexander                   Acosta,               was        personally

      involved                 in      the        negotiations,                       records,                letters            and      emails              show.



      Acosta             is     now           a     member                 of        President                Donald                Trump's                 Cabinet.               As     U.S.
                                                                                                                                                                                                      secretary
                                                                                                                                                                                                                             of


      labor,         he         has          oversight                  over         international                       child         labor          laws         and        human              trafficking                and

      had        recently
                                           been          mentioned                       as      a possible                 successor                 to      former            U.S.
                                                                                                                                                                                             Attorney

      General                 Jeff        Sessions,                who            resigned                  under          pressure              in
                                                                                                                                                           early
                                                                                                                                                                        November.                    It    was

      reported                 on         Thursday,                 a      day         after         this       story            posted          online,              that       he     was          no     longer          in


      the       running.




                                                                                 v             R                    O                     J                    E                         C                              T



                                                                                         GHBO
                                                                                                                                                                             O


  https://www.miam|hcrald.com/news/local/article214210674.html                                                                                                                                                                    6/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                  INDEX NO. 160874/2019
  1/27/2020                                                                Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                          1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 3 of 55
                                                                                                      NYSCEF: 01/27/2020                     RECEIVED

                                                                                                                                                                                                           The      series


      HERRERA              TNS



      The        Miami             Herald                analyzed               thousands                   of     pages            of        court             records                 and       lawsuits,

      witness              depositions                     and        newly            released              FBI          documents,                           and         also          identified               more

      than           80     women              who           say       they           were          victimized.
                                                                                                                                 They               are        scattered                   around             the

                           and       abroad.                Until                        those           victims
                                                                                                                             -                          in      their          late         20s         and                     30s
      country                                                                now,                                                   today                                                                         early
      -      have          never          spoken                                      about          how                     felt                                        silenced               and       betrayed
                                                              publicly                                            they                    shamed,                                                                                by

      the       very        people            in     the          criminal              justice           system             who           were               supposed                    to     hold         Epstein


      accountable.



      "How             come          people               who         don't           have                            get        sent          to     jail
                                                                                                                                                                     -     and          can't          even       make
                                                                                                    money
      bail
                 -        and                 have           to      do       their        time          and        sit     there             and            think           about              what                      did
                                   they                                                                                                                                                                    they
                                                                                                                                                                                                               wrong,"
      wrong?               He      had      no           repercussions                        and       doesn't             even           believe                   he      did         anything

      said       Licata,             now           30.




      Michelle         Licata,      30,   is overcome               with      emotion          while      cliscussing    her            sexual        encounters                 with      Jeffrey       Epstein.         'He   had
                                                                                                                     wrong,'
      no repercussions                and     doesn't         even         believe       he did        anything                         she     said.         Emily        Michot


  https://www.m|âm|hcrald.com/news/local/article214210674.html                                                                                                                                                                        7/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                   INDEX NO. 160874/2019
  1/27/2020                                                                              Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                                   1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 4 of 55
                                                                                                               NYSCEF: 01/27/2020                          RECEIVED

                                                                                                                                                                                                                                              The          series




      Attorney's                      Office                  as         victims               of        Epstein,              now               65.            But           after            the           FBI           case          was            closed               in


      2008,              witnesses                        and              alleged               victims                 testified                   in        civil           court              that           there             were             hundreds

      of.girls             who             were               brought                    to      Epstein's                   homes,                      including                        girls          from               Europe,                     Latin


      America                   and             former                    Soviet              Republic                   countries.



      But        Acosta                   and         Epstein's                        armada                  of     attorneys
                                                                                                                                                         -      Harvard                       professor                      Alan            Dershowitz,


      Jay        Lefkowitz,                         Gerald                  Lefcourt,                     Jack         Goldberger,                               Roy               Black,              Guy             Lewis                and          former

      Whitewater                           special                  prosecutor                           Kenneth               Starr
                                                                                                                                                     -         reached                    a    consensus:                           Epstein                     would

      never           serve                time           in         a     federal                  or      state        prison.




      Read        Next


         LOCAL


      Sex        abuser
                                      Jeffrey
                                                              Epstein                   was         surrounded                       by         powerful                           people.               Here's               a sampling

      NOVEMBER 28, 2018 8:00 AM




      POLICE                    UNDER                    PRESSURE


      There              were              really
                                                              just           two          people               willing               to         risk           their               careers               to          go     after            Epstein:

      Palm            Beach                 Police                 Chief               Michael                 Reiter             and             Detective                           Joseph                  Recarey.



      For        Reiter,                  business                       tycoon
                                                                                               Jeffrey
                                                                                                                    Epstein               wasn't
                                                                                                                                                                       any          more              formidable                          than
                                                                                                                                                                                                                                                           any          of


      the        other            8,000                  or         so      wealthy                      and        powerful                     people                  living
                                                                                                                                                                                               on        the           island.              Police                had

      handled                   sensational                              cases                                                                   residents                          before
                                                                                                                                                                                                         -           from          the        murders                        of
                                                                                          involving                   wealthy

      heiresses                  to        the           rape             case           involving
                                                                                                                     William                     Kennedy                            Smith,               of          the      Kennedy                       family.



      The         easternmost                              town                 in      Florida,                Palm           Beach                     is     a      10.4-square-mile                                           barrier                island

      between                   the          Intracoastal
                                                                                       Waterway                      and          the           Atlantic                     Ocean                   populated                       by       some                of

                                                                                                                                                                                                                                                 House"
      the        richest              people                   in         the         country.                 President                    Trump                       has           his           "winter                 White                                           in

      Palm            Beach,                 and           the             town               makes             news           as         much                  for          its      glitz           as        it     does           for         its      unusual


      efforts              to    preserve                          its      well-mannered                                 image,                  like           banning                       shirtless                    joggers.



      But        it   was             a    little             surprising,                        even           to      Reiter,                 to           learn           that             one          of        its     residents                     had          a


      revolving
                                  door              of        middle                   and           high           school              girls                coming                  to       his        gated               compound

      throughout                          the        day             and             night.




  https://www.miamiherald.com/news/local/article214210674.html                                                                                                                                                                                                                    8/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                       INDEX NO. 160874/2019
  1/27/2020                                                                  Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                               1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 5 of 55
                                                                                                           NYSCEF: 01/27/2020                  RECEIVED

                                                                                                                                                                                                                The      series



      pressured                  by        then-Palm                    Beach                  State           Attorney                Barry
                                                                                                                                                      Krischer               to      downgrade                        the        case

      to     a    misdemeanor                            or
                                                                 drop         it        altogether.




      Former         Palm        Beach          County        Police         Detective                Joseph          Recarey         was   the   lead     detective              on the        solicitation-of-minors

      case       against      the     multimillici7aire                 Epstein.           Emily          Michot            EMICHOT@M!AM!HERALD.COM



      Between                 March               of      2005
                                                                         -         when                the       case           was       opened
                                                                                                                                                           -      and             seven           months                later,

      when           police            executed                    a    search                 warrant                 at     Epstein's            home,               Recarey                  had        identified                   21

      possible                                                                     to      a                    of      the      unredacted                    police             report               obtained                     the
                            victims,                   according                                 copy                                                                                                                        by

      Herald.
                            By       the        time          police           felt
                                                                                               they            had       enough             evidence                  to    arrest              Epstein            on       sex


      charges,               they          had          identified                      about             35         possible             underage               victims                  and          were       tracking

      down           at      least          a    dozen             more,                the           police           report          said.



      "I     was          surprised                at      how          quickly
                                                                                                 it     snowballed.                       I thought              at        some           point           there         would

      be      a    last       interview,                   but         the         next           victim               would           supply           me       with             three           or     four         more



  https://www.miamiherald.com/news/local/article214210674.html                                                                                                                                                                               9/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                       INDEX NO. 160874/2019
  1/27/2020                                                                                  Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                                          1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 6 of 55
                                                                                                                      NYSCEF: 01/27/2020                       RECEIVED

                                                                                                                                                                                                                                                   The        series




      By       then,                 word               had            gotten                back                to         Epstein                 from             some            of      the         girls         that             they           had        been

      questioned                              by        police.                Epstein                     hired                 famed                lawyer               Alan            Dershowitz.


                                                                                                                                                                                  Krischer,"
      "Alan                Dershowitz                                flew          down                  and               met           privately
                                                                                                                                                                   with
                                                                                                                                                                                                                    Recarey                    said.           "And
                                                                                                                                                                                                                                               before."
      the       shenanigans                                     that          happened,                               I     don't           think             I've         ever           seen           or        heard               of



      Police                reports                     show                that         Epstein's                          private                investigators                          attempted                        to      conduct

      interviews                            while                                       as     cops;                  that                           picked               through                    Reiter's               trash             in       search               of
                                                                posing                                                               they

      dirt          to      discredit                         him;            and            that           the             private                investigators                          were            accused                      of
                                                                                                                                                                                                                                               following                    the


      girls          and              their             families.                   In         one              case,               the          father            of     one        girl            claimed                 he         had          been            run

      off      the           road                  by       a private                    investigator,                                police               and           court            reports                 show.




      Support                                           investigative                                                            journalism


      The           Miami                     Herald                   obtained                      thousands                              of       FBI        and         court            records,                      lawsuits,                   and

      witness                    depositions,                                and          went                  to        federal                court             in     New             York           to       access               sealed
                                                                                                                                                              Justice."
      documents                               in        the          reporting
                                                                                                    of          "Perversion                           of                                  The          Herald                   also         tracked                 down

      more                than              60          women                      who             said              they           were             victims,                some               of      whom                 had             never            spoken

      of      the           abuse                  before.




      Your               digital               subscription,                                 starting
                                                                                                                            at      $0.99              for         the      first          month,                  supports                     investigative

      journalism                            like            this.




             CLICK              TO SUBSCRIBE




      Several                   of      the             girls          said             they
                                                                                                         felt             intimidated                        and          frightened                         by     Epstein                   and            Sarah


      Kellen,                   the           millionaire's                             assistant                          and           alleged              scheduler                      of        massages,                        who            warned

      them                not          to      talk             to     police,                 according                            to      the           police           report.




      Dershowitz,                                  in     an         interview                      with                  the        Herald,                 said          he       had           nothing                   to      do        with


                                       background                                  on        the          girls
                                                                                                                            -       or      in                                   anyone                 to        follow               the                             or
      gathering                                                                                                                                      directing                                                                                     police,

      the       girls              and              their            families.


  https://www.miamiherald.com/news/local/article214210674.html                                                                                                                                                                                                                    10/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                INDEX NO. 160874/2019
  1/27/2020                                                                                     Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                                           1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 7 of 55
                                                                                                                       NYSCEF: 01/27/2020                         RECEIVED

                                                                                                                                                                                                                                                             The        series




      He        nevertheless                                  convinced                              Krischer                       that               the         girls           would                  not            be      credible               on         the


      witness                 stand,                    according                           to        Reiter                  and            Recarey.



      The            defense                      team's                    investigators                                   compiled                         dossiers                      on       the         victims                   in    an      effort               to


      show             that           Epstein's                             accusers                       had              troubled                     pasts.



      Dershowitz                                 met          with             Krischer                         and            Recarey,                        sharing
                                                                                                                                                                                            with           them                 the        results            of        an

      investigation                                into            one           of         the            girls,             described                          by         Dershowitz                                  as     "an        accomplished
                            student"                                                                                                                                                                                                                  pace."
      drama                                                   who             hurled                      profanities                             at     his         investigator                              at        "a      furious



      "Our             investigation                                    had           discovered                               at         least              one           of      her


      websites                     and             I     am            enclosing                           some                examples                            ...      the            site         goes
                                                                                                                                                                                                                                                         M9
      on        to     detail,                    including                       photos,                        her          apparent                         fascination                              with
                                             "
      marijuana,                                   Dershowitz                               wrote                   in        an          undated                        letter             to

      Recarey.                     He             also             disputed                         the         claim                that              one           of         the         defense

      team's                private                     investigators                                 had               misrepresented                                          himself                  as         a


      police               officer.



                                  stood                 his            ground.
      Recarey


      "His            attorneys                           showed                      us         a    MySpace                             page               where                 one             of     the


      girls          was           holding                         a    beer               in        her         hand,                    and           they              said,             'oh
                                                                               drinking,'                               "
      look,            she         is        underage                                                                         Recarey                        recalled.                      "Well,

      tell       me          what                 teenager                       doesn't?                           Does              that             mean                 she            isn't          a                   According              to Palm        Beach

                                                                                                                                                                                                                              police,state             Attorney              Barry
      victim               because                           she         drank                  a     beer?                  Basically,                        what               you're
                                                                                                                                                                                                                              Krischer         was     initially         ready       to
      telling              me           is        the          only
                                                                               victim                      of       a       sexual
                                                                                                                                                  battery                       could              be      a
                                                                                                                                                                                                                              prosecute          a major           case       against
      nun."
                                                                                                                                                                                                                              Epstein,         but    ultimately              lost

                                                                                                                                                                                                                              interest.

      Krischer                    and              the         lead              state               prosecutor                              on         the          case,

      Assistant                    State                  Attorney                         Lanna                    Belohlavek,                                began                  to      dodge                     Recarey                and        Reiter's


      phone                calls                 and          emails,                  and                they              dragged                      their              feet            on          approving                     subpoenas,                         Reiter


      and            Recarey                      said.




      "Early                on,         it        became                      clear                 that            things                 had               changed,                       from               Krischer                   saying,              'we'll             put
                                                                   life,'
      this           guy       away                    for                        to            'these                  are         all      the             reasons                    why              we         aren't            going             to     prosecute



  https://www.miamiherald.com/news/local/article214210674.html                                                                                                                                                                                                                            11/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                        INDEX NO. 160874/2019
  1/27/2020                                                                                 Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                                       1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 8 of 55
                                                                                                                   NYSCEF: 01/27/2020                         RECEIVED

                                                                                                                                                                                                                                                      The        series


      ArlSCIlery                    Wf10            IS        nOW            fellfeu                    anu       In     pf1Vale                      praCGCC,                     Glu             nOL       FCSpOnu                    LO muluple

      requests                   from               the          Herald                     for         comment.                          Belohlavek                             also            did         not         respond                   to       an         email


      sent          to        her        office.



      "It      became                     apparent                       to          me           that          some                of        our           evidence                       was           being             leaked                 to      Epstein's


      lawyers,                   who            began                   to      question
                                                                                                               everything
                                                                                                                                                      that         we         had              in      our         probable                      cause
      affidavit,"
                                        Reiter                  said.



      The           day          of      the          search                  on            Oct.          20,           2005,                  they             found                 that            most          of      Epstein's                       computer

      hard          drives,                   surveillance                             cameras                         and          videos                   had          been                removed                     from             the          house,


                              loose,                                             wires,                                                       to      the        police                 report.
      leaving                                       dangling                                             according


                              girls'
      But        the                            description                             of         the        house                 squared                     with             what               detectives                       found,                 right

      down               to      the          hot             pink           couch                 and          the          dresser                      drawer                 of        sex         toys         in      Epstein's

      bathroom.



      Reiter              said           his         own              trash             was              disappearing
                                                                                                                                                      from           his          house,                  as       his      life           was           put           under

      Epstein's                     microscope.                               Private                    investigators                               hired               by      Epstein's                     lawyers                  even              tracked

      down               Reiter's                   grade               school                    teachers,                    the             former                chief                 said.          Questions                        were                raised

      about              donations                            that           Epstein                    had            made               to        the         police                department,                              even              though

      Reiter              had           returned                        one            of         the         donations                            shortly
                                                                                                                                                                         after             the         investigation                             began.




      Recarey,                      meanwhile,                               said            he         began             to        take              different                       routes              to       and         from               work,                and

      even           switched                       vehicles                    because                        he       knew                   he         was        being
                                                                                                                                                                                             tailed.



      "At       some                  point              it     became                      like          a     cat-and-mouse                                      game.                   I would                  stop           at      a     red           light          and

      go.       I   knew                they              were               there,                and           they           knew                  I      knew             they             were            there.                I was              concerned

      about
                         my           kids          because                      I     didn't                 know             if        it        was        someone                          that
                                                                                                                                                                                                             they          hired               just         out          of
                                                                                                                   family,"
      prison              that           would                   hurt           me            or
                                                                                                         my                                         Recarey                   said.



      Despite                  relentless                        political                    pressure,                      Reiter                   and          Recarey                       soldiered                     on,         and           their
                                                                                                                                                                                                          girls'
      determination                                 yielded                    evidence                        that          supported                            most                of      the                          allegations,                           the

      former                  cops            said.
                                                                They                had            phone                records                      that          showed                      Epstein                   and         his         assistant,

      Kellen,                 had            called                  many              of         the         girls.           Epstein's                        flight            logs              showed                 that            the          calls           were

      made               when                 Epstein                   was            in         Palm            Beach.




  https://www.miamiherald.com/news/local/article214210674.html                                                                                                                                                                                                                      12/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                          INDEX NO. 160874/2019
  1/27/2020                                                                                      Prosecutors worked to cut sex abuser Jeffrey Epstein a break i Miami Herald
NYSCEF DOC. NO. Case
                19                                         1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 9 of 55
                                                                                                                     NYSCEF: 01/27/2020                            RECEIVED

                                                                                                                                                                                                                                                                    The        series



      indication                         of       Epstein's                             vast           circle                     of        influential                         friends.                      There                 were            also        messages

      from             girls,             and              their               phone                   numbers                                matched                        those              of
                                                                                                                                                                                                              many              of         the       girls          Recarey
                                                                                                                                                                                                                                                                                    4,"
      had            interviewed,                                Recarey                          said.
                                                                                                                       They                   read:
                                                                                                                                                                    "Courtney                           called,                     she       can           come          at                    or
                                                                                                                                                                                                                                          practice."
      "Tanya                     can't           come                     at        7     p.m.               tomorrow                                  because                       she        has            soccer




      They                also           found                  naked                    photographs                                        of        underage                         girls            in         Epstein's                      closet,           Recarey

      said.



      There                were               also           witnesses:                                Two                   of        Epstein's                       butlers                  gave                Recarey                       sworn            interviews,


      confirming
                                           that
                                                            young                       girls          had              been                     coming                    and           going
                                                                                                                                                                                                               at        the          house.                 One        of      the


      butlers,                   Alfredo                    Rodriguez,                                 told              Recarey                             that          when                he         was               tasked                with
                                                                                                                                                                                                                                                               cleaning                    up

      the        master                   bath               after               Epstein's                             sessions                            with          the          girls,             he         often                 discovered                    sex          toys.


      Once,                he        accidentally                                   stumbled                             on             a     high                school               girl,           whom                     he         identified,                  sleeping

      naked                in       Epstein's                         spa,               he        testified                           in         a    2009                court               deposition.



      Rodriguez                          said              he        was                given                the             job             of
                                                                                                                                                       paying                  the         girls,              telling                Recarey                  that          he       was
                                                            machine"
      "a       human                     ATM                                                       because                             he         was               ordered                    by        Epstein                     to      keep             $2,000                 on

      him            at     all      times.                     He             was              also          assigned                                to        buy        the          girls            gifts.                Rodriguez                       gave          Recarey

      copies                of      pages                  from                 a       book                that              Epstein                           and        his         staff             kept               with            the          names            and

      phone                 numbers                         for
                                                                          many                   of         the              Palm                 Beach                  County                     girls,               Recarey                    said.


                                                                                                                                                                                                                                             book,"
      Rodriguez,                           however,                             held              onto                 the              bulk               of       Epstein's                       "little              black                                   and           in

      November                            2009                  tried               to          sell         it        for             $50,000                        to        an         undercover                                FBI          agent          posing                   as    a


      victim's                   lawyer.                    He            was              arrested                           and              sentenced                          in        2012                   to       federal                 prison,             and           died

                                                                                                                                                                                 â€”
      three               years               later
                                                                following
                                                                                                   an             illness.                     The                book                   listing
                                                                                                                                                                                                                   personal                       phone             numbers

                                                                                                                                                                                                                             â€”
      for        a    cavalcade                            of        Epstein's                          powerful                              friends                    and           celebrities                                    eventually                      became

      public                as      part              of        a    civil               lawsuit.                       It         listed                  more            than                100            female                      names               and       phone
                                                                                                             "massage"
      numbers                       under                  the            headings                                                                          in
                                                                                                                                                                     every              city           where                   Epstein                   had        homes.



      In
              May                2006,                Recarey                            drew               up          probable                             cause               affidavits,                            charging                    Epstein,                 two           of


      his        assistants                       and               one             recruiter                          with                  sex-related                             crimes.                   Instead,                      Krischer                 took           what


      Recarey                     said           was                the          unusual                          step                 of
                                                                                                                                                 referring                     the         case               to        a    state               grand          jury.          Epstein


      was            indicted                    in        state                court                  on          a    minor                         charge               of        solicitation                              of     prostitution.




  https://www.m„,'â€”
                    â€”
                      'herald.corn/news/!oc                                    !! ."!'c! 214210674.html                                                                                                                                                                                              13/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                                  INDEX NO. 160874/2019
  1/27/2020                                                                                Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                                        1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 10 of NYSCEF:
                                                                                                                     55      01/27/2020                      RECEIVED

                                                                                                                                                                                                                                                               The         series



      police                had             lined              up       more              than             a    dozen                    girls                and          witnesses                           at        that           time.



                                       that              the        case           had           been                                             Reiter
                                                                                                                                                                          -       that            same                                                              2006
                                                                                                                                                                                                                                                                                       -
      Believing                                                                                                     tainted,                                                                                             month,                   May
      took           a very                      public             stance                against                   Krischer,                           writing                   a     letter,                which                    was           released                    to           the


      news             media,                       calling
                                                                           on       Krischer                    to         remove                        himself                      from              the             case.             The              chief          then


      referred                    it        to      the          FBI,           which              opened                        its      own                 investigation                               in
                                                                                                                                                                                                                    July            2006,                   FBI        records

      show.



      Reiter                said             he          was        effectively                         blackballed                                in         some                Palm             Beach                       circles                as      a     result              of


      going
                        over                 Krischer's                      head,               and           their               relationship,                                  once             strong,                       would                never               be          the

      same.



      Reiter                has             no       regrets                about                what               he          did.



      "There                  are            challenges                          here            that          don't                   exist             in      a       lot       of       other                places                   because                    of         the


      affluence                        in         the          community,                          but              the          only             way                I   could              approach                             this         case            was            that


      none             of      that                matters.                  The           truth               is     still             the            truth.              The             facts              are             the        facts.
                                                                                                                                                                                                                                                             Everybody
                                                     same."
      is     treated                   the



      In       the          years                 that          followed,                    several                      of      the            victims                       obtained                    lawyers                        and          filed           civil


      lawsuits                    against                      Epstein.                  About                 two             dozen                    lawsuits                      were              filed,                 starting
                                                                                                                                                                                                                                                       in          2008.               The


      early           cases                  were              particularly
                                                                                                   brutal                  for           his           victims,                    the        court                     records                   show.              The              girls

      faced             fierce                   grilling
                                                                        from             another                     pack                of       Epstein's                        civil           attorneys,                             who              questioned

      them             about                     their           boyfriends,                        drinking,                            drug                 use,             social             media                       posts,            their              parents

      and            even              their              medical                  histories.



      One            girl          was              asked               about             her           abortions,                             and              her            parents,                  who                  were            Catholic                      and

      knew             nothing                           about             the          abortions,                         were                also             deposed                      and              questioned.



      Licata                said             the          questions                      from              Epstein's                           civil            lawyers                    were               so             intimate                  that          she

      became                   paranoid                          that            people                 were               following
                                                                                                                                                                her.



      "His            lawyers                       were            just          in
                                                                                          my        life            inside                 and                out.
                                                                                                                                                                           They               asked                     if      I had             a    baby,               if     I had
                                                                                                                                                                guys'
      an       abortion,                           'did          you         sleep
                                                                                             with               30             different                                          and             'do          you              think             that             played                  a
      part?'
                        I     said,                'you're                 going            to      come                   at          me         like           that             when              you                 represent                      a      guy          who                 is
                                                                                                                                                                                         night?'                    "
      doing             this            to          hundreds                       of     girls?               How                do          you             sleep              at



  https://www.miamiherald.ccifi/ilews/Iece!!ed!c!e214210674.html                                                                                                                                                                                                                                     14/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                     INDEX NO. 160874/2019
  1/27/2020                                                                                 Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                                  1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 11 of NYSCEF:
                                                                                                               55      01/27/2020                             RECEIVED

                                                                                                                                                                                                                                                 The      series

      ,_____,               _,______                 ..__             _____            ___ _______,__,                            ____         ____            __      _.....                 _____,_____                        __,__________

      worker.                 In        one          of     several                         depositions                           he       gave                as     part             of     the         lawsuits                 filed          against


      him,         he         said            he      attended                          the           Cooper                     Union                   school                 for         the         advancement                             of      science


      and        art         and           then            studied                      physics                     at     New              York               University.                          But          he        never            obtained                 a


      degree,                instead                  going
                                                                             on         to      teach                at     the           Dalton                    School,                   an        elite           K-12           private


      academy                      on      Manhattan's                                  Upper                   East             Side.              Various                     news              profiles                over         the       years             have

      speculated                        about               how              he         made                  his         vast            fortune,                    calling
                                                                                                                                                                                              him             an        "International

                                                   Mystery"                                                                                                           Epstein."
      Moneyman                           of                                           and            "The                Talented                        Mr.



      He        then           struck                out          on            his         own,               opening                    J.        Epstein                 &         Co.          His          fortunes                  improved

      when             he       became                      a     financial                      advisor                    for           Leslie               Wexner,                       founder                     of    The           Limited


      stores           and              owner               of         Victoria's                         Secret                 brands.                   Later,                Epstein                  would                boast           that           he

      would             manage                      the          portfolios                          of
                                                                                                               only           those                  clients                who             had           $1       billion             or      more.This

      much             is     known:                      He          got         his          start             on        Wall             Street                  after
                                                                                                                                                                                      being              offered                 a job         by       the

      father           of          one        of      his             students.                       At        Bear              Stearns,                     he        became                     a     derivative                      specialist,


      applying
                                complex                     math                  formulas                          and           computer                           algorithms                          to      evaluate                   financial               data

      and        trends.



      Through                  Wexner,                      he             acquired                       a     seven-story                              stone              mansion                       that           is   considered                      the

      largest               private                 residence                          in      Manhattan                              -        a        21,000-square-foot                                              fortress             with         heated


      sidewalks                     that            spans                  the         entire                 block              on        71st             Street                between                       Fifth          and          Madison

      Avenues.


                                                                                                                                                        "Zorro,"
      He        also          owns              a     10,000-acre                                    ranch,                named                                                      in     New              Mexico,                a      private            island
                                                          James"
      called           "Little                St.                                      in      the            Virgin              Islands,                     the          $13             million                house             in       Palm            Beach,

      a    Gulfstream                         jet         and,              at        one        point,                   owned                     a     Boeing                   727.



      He        has         never              been               in        the             Forbes                  400           list         of        the         wealthiest


      Americans,                         largely                 because                        the            magazine                        has             never              been

      able        to        determine                           the          source                  or        the         size           of        his         wealth.



      He        has         been              dogged                       by         questions                          about             his           financial


      dealings.                    A     former                  business                        partner,                     Steven                     Hoffenberg,

      sued         him             in      2016,                  claiming                       that               Epstein                 was             the


      mastermind                           behind                      a     $500               million                    Ponzi                 scheme                     that


      Hoffenberg                         was              imprisoned                             for           in        1995.                 Hoffenberg                              served

  https://www.miamiherald.com/news/!ece!/ed!cle214210674.html                                                                                                                                                                                                              15/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                           INDEX NO. 160874/2019
  1/27/2020                                                                  Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                             1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 12 of NYSCEF:
                                                                                                          55      01/27/2020                   RECEIVED

                                                                                                                                                                                                         The     series




      In     August,               two         of      Hoffenberg's                           former             investors                     rekindled


      the        lawsuit           against                Epstein,              but              the     case           was       dropped                  in


      October.



      Epstein              and         his      associate,                   British-born                        socialite                Ghislaine                               .


      Maxwell,                 were            also         accused               in         a     2015          federal               civil        suit        of


      organizing                   underage                    sex      parties                  on      his     private               plane,
                                                                      Express,"
      nicknamed                     "The              Lolita                                           and      at      Epstein's                 various


      homes.               Maxwell,                   who         has        never                been          charged                with


      wrongdoing,                        has        denied              allegations                       made           in      the           lawsuit

                                                                   "madam."
      that        she        was         Epstein's                                                     The      suit,         filed        by       victim                 Virginia      Roberts          says        she    was

                                                                                                                                                                           used       as a sex slave           for     Jeffrey
      Virginia               Roberts,                 was         settled              in        2017.
                                                                                                                                                                           Epstein       for    years      starting          at

                                                                                                                                                                           the    age of 16. Roberts                  says        that

                                                                                                                                                                           Epstein       also     lent     her       out    to

                                                                                                                                                                           some       of his wealthy,                powerful

                                                                                                                                                                           acquaintances             for       sex.

                                                                                                                                                                           COURTESY OF VIRGINIA ROBERTS




  Virginia       Roberts         was     working            at Mar-a-Lago                   when        she    was      recruited          to be a masseuse               to Palm       Beach       hedge            fund

  manager          Jeffrey       Epstein.           She     was      lured     into         a life     of depravity            and     sexual        abuse.          BY EMILY MICHOT           IIIII | JULIE K. BROWN                IIIII

  https://www.iii|ãiii||iérâ|d.com/news/local/article214210674.html                                                                                                                                                                      16/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                     INDEX NO. 160874/2019
  1/27/2020                                                                                      Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                                           1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 13 of NYSCEF:
                                                                                                                        55      01/27/2020                         RECEIVED

                                                                                                                                                                                                                                             The        series



      Spacey,                    comedian                                  Chris            Tucker                   and         others               to         South              Africa              on      his      private               jet      as       part

      of       a     fact-finding                               AIDS                  mission                   in    support                    of       the          Clinton                   Foundation.



      But          Epstein,                        a     Clinton                      donor               who              contributed                           hundreds                        of     thousands                    of     dollars               to


      Democratic                               candidates                               and             causes,                 realized                 that           his         Democratic                         connections                          weren't


      going               to      help
                                                       him             in      2006,                   when              the         federal                prosecutor                           was         Acosta,             a    conservative

      Republican                              appointed                              during                the        George                   W.          Bush               administration.




      ENTER                    KENNETH                                STARR


      Epstein's                     tactic:                    hire            the          most             aggressive                        and          politically                          connected                 lawyers                   that        his

                               could                   buy.
      money


      At       the         top           of            his         list:           Kenneth                   Starr,              a    Republican                          icon              because               of      his        pursuit                of    Bill

      Clinton
                                 during                      the           Whitewater                            investigation,                             which                led         to        the      impeachment                             (but           not


      conviction)                             of         the          president                         after         it        was         revealed                    he'd           had             sex      with          a young                 White

      House                    intern.                   Like               Acosta,                 Starr            had             worked                 at     the          prestigious                      law          firm         Kirkland                    &
      Ellis.           Epstein                         also            tapped                   Jay        Lefkowitz,                        also          of      Kirkland,                          who       worked                as       a     domestic


      policy
                           advisor                       and               later           as      a     special
                                                                                                                                envoy               to      North                Korea                 during           the          George                 W.

      Bush             presidency.



      Epstein                    also              hired                   Bruce             Reinhart,                      then            an        assistant                     U.S.


      attorney
                                   in        South                    Florida,                   now             a   U.S.             magistrate.                         He         left


      the          U.S.           Attorney's                                Office               on        Jan.            1,     2008,                  and       went                to

      work             representing                                        Epstein's                    employees                         on      Jan.            2,      2008,

      court            records                          show.                 In       2011,                Reinhart                      was            named                 in      the
                           Victims'
      Crime                                                   Rights                  Act          lawsuit,                 which                accused                  him               of


      violating                    Justice                      Department                                policies                   by      switching                        sides,


      implying                      that                he         leveraged                        inside               information                             about


      Epstein's                     investigation                                     to                         favor            with           Epstein.
                                                                                                curry



      Reinhart,                         in         a     sworn                     declaration                       attached                    to        the         CVRA

      case,            denied                      the             allegation,                          saying              he        did        not           participate                        in


      Epstein's                     criminal                           case            and             "never               learned                   any         confidential,
                                                                                                                                                 matter."                                                       Kenneth          Starr,     who         as
      non-public                             information                                   about            the          Epstein
                                                                                                                                                                                                                independent                counsel           built       an

  https://www.miamiherald.com/nsws/local/article214210674.html                                                                                                                                                                                                                17/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                            INDEX NO. 160874/2019
  1/27/2020                                                                               Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                                   1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 14 of NYSCEF:
                                                                                                                55      01/27/2020                          RECEIVED

                                                                                                                                                                                                                                      The          series



      about           the          case.                                                                                                                                                              jÅe2the                 e      I te            fi      ting
                                                                                                                                                                                                      to keep             Epstein       out       of prison.

      Contacted                     for         this              story,             Reinhart,                      in         an      email,                 said           he                       ERIC       GAY        AP

      never           represented                              Epstein
                                                                                          -                       Epstein's                                           his                                     Sarah                                        and
                                                                                                   only                                         pilots;                           scheduler,                                      Kellen;

      Nadia             Marcinkova,                                described                        by       some               victims                    as       Epstein's                 sex       slave.              Reinhart                      also
                                                                                                                                                                    victims'
      pointed               out         that              a   complaint                           filed           against                 him              by                                lawyer           Paul            Cassell                  was

      dismissed                    by          the          Justice                  Department.



      That        same              year,                 2011,                 more               girls          continued                          to      come

      forward,                  including                         Roberts,                    who            claimed                      in     a        British              tabloid

                   that            Epstein                    directed                      her
                                                                                                      -       while                 she         was             underage
      story

              Florida               standards
                                                                        -       to        have                           not                         with                              but
      by                                                                                                   sex,                      only                             him,

      with        other             powerful                         men,                 including                      his        attorney,                       Alan


      Dershowitz,                         and             Prince                 Andrew.                      Dershowitz                             and            Andrew

      denied              her        claims,                      but         after            she          filed          a        sworn                 affidavit                in


      federal             court            in         Miami,                     the          ensuing                    news             media                  firestorm


      forced            Acosta,                  then               dean               of      the          law          school                 at        Florida

      International                                                                  to       explain                                he'd            declined                     to
                                               University,                                                           why
      prosecute                    Epstein.                                                                                                                                                           Bruce         Reinhart           left      the       U.S.

                                                                                                                                                                                                      Attorney's             Office         on Jan.1,
      In      a written,                   public                   statement                        on       March                    20,           2011,              Acosta                        2008,         and      went       to work

      asserted               that              the          deal            he        struck               with            Epstein's                       lawyers                 was                representing                  Epstein's

                                                                                                                                                                                                                °     ®®S°                       ²'²°°8'
      harsher               than           it        would                  have              been           had           the          case              remained
                                                                                                                                                                                                      court         records          show.
      with        the        state              prosecutor,                               Krischer,                  who               favored                   charging                             gRuewsw/RE

      Epstein               with
                                           only               a     misdemeanor                                   prostitution                            violation.


                                                                                                                                                                      assault"
      Acosta             also           described                           what              he      called               a        "year-long
                                                                                                                                                                                               on     prosecutors                           by
                                                                                  superstars"
      Epstein's                 "army                  of         legal                                                  who,             he         said,            investigated                      individual
                                                                                                                                                                             peccadilloes"
      prosecutors                       and            their                families,                  looking
                                                                                                                                 for           "personal                                                             to      disqualify

      them          from             Epstein's                          case.




      Dershowitz,                         in         an       interview,                          denied                 that          Epstein's                      lawyers                 would           ever            investigate

      prosecutors.




  https://www.miamiherald.cGm/ñêws/local/article214210674.html                                                                                                                                                                                                      18/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                           INDEX NO. 160874/2019
  1/27/2020                                                                                 Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                                       1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 15 of NYSCEF:
                                                                                                                    55      01/27/2020                        RECEIVED

                                                                                                                                                                                                                                                        The        series



      case,              even               as      the          FBI          was           uncovering                          evidence                          of        victims                    and          witnesses                        in       other


      states,              FBI               and          federal                  court            documents                              show.



      A       53-page                       federal                 indictment                           had            been             prepared                       in        2007,                     and          subpoenas                        were

      served                   on        several                 of         Epstein's                    employees,                             compelling
                                                                                                                                                                                       them                  to     testify                before              a      federal


      grand               jury.              The           court              records                    reveal             that               emails                 began                 to        fly         back          and             forth          between

      prosecutors                              and          Epstein's                       legal          team.                Those                  emails                    show              that             federal                 prosecutors

      kept           acquiescing                               to      Epstein's                     demands.



      Prosecutors                                allowed                    Epstein's                    lawyers                   to      dictate                    the         terms                 of        each           deal            that
                                                                                                                                                                                                                                                               they

      drew               up,          and              repeatedly                        backed                down                 on          deadlines,                            so     that             the         defense                    essentially

      controlled                         the            pace           of         the       negotiations,                                the          emails                 and             letters                show.



      It's      clear,                 from               emails                  and          other           records,                        that         prosecutors                                spent              a     lot        of      time             figuring

      out       a        way            to        settle              the         case            with         the          least               amount                      of        scandal.                      Instead                 of
                                                                                                                                                                                                                                                     charging

      Epstein                   with              a      sex          offense,                    prosecutors                           considered                            witness                       tampering                        and

      obstruction                              charges,                     and          misdemeanors                                     that          would                    allow                Epstein                  to        secretly                  plead


      guilty
                          in         Miami                 instead                  of       in      Palm               Beach                  County,                      where                most                of       the          victims                 lived,


      thereby                       limiting                media                  exposure                       and           making                     it     less           likely
                                                                                                                                                                                                      for          victims                 to      appear                   at


      the       sentencing.



      "I've        been    spending                                         some               quality              time                with           Title             18           [the            U.S.           criminal                    code]               looking
                misdemeanors,"
      for                                                                   the         lead         prosecutor,                               A.     Marie                  Villafaña,                           wrote             to      Epstein's
                                                                                                                                                                                                                                                     basis"
      lawyers                   on           Sept.              13,         2007,                 adding                 that            she          was             trying               to         find          "a        factual                                       for


      one           or     more                   non-sex-related                                   crimes                 to       charge                      him          with.



      The           email                   chain              shows               that            prosecutors                            sometimes                              communicated                                       with           the         defense

      team               using               private                  emails,                  and         that            their               correspondence                                         referenced                           discussions                            that


      they           wanted                       to      have              by      phone                 or       in      person,                    so         that            there             would                  be          no        paper              trail.



      "It's         highly
                                             unusual                    and             raises            suspicions                           of
                                                                                                                                                       something                             unethical
                                                                                                                                                                                                                              happening                         when
                                                                                                                                                                                                            writing.'
      you           see             emails               that           say
                                                                                    'call           me,        I        don't            want              to         put         this           in                                      There's                no

      reason                   to      worry               about
                                                                                  putting                something                             in
                                                                                                                                                      writing
                                                                                                                                                                                 if      there's                  nothing
                                                                                                                                                                                                                                            improper                        or
                                                           case,"
      unethical                        in        the                               said           former                  federal                   prosecutor
                                                                                                                                                                                           Francey                      Hakes,                  who           worked

      in      the         Justice                   Department's                                  crimes                 against                    children                     unit.



  https://www.miamiherald.cGrñ/ñêws/local/article214210674.html                                                                                                                                                                                                                          19/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                         INDEX NO. 160874/2019
  1/27/2020                                                                              Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                                   1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 16 of NYSCEF:
                                                                                                                55      01/27/2020                         RECEIVED

                                                                                                                                                                                                                                   The        series



      the          U.S.        Attorney's                           Office               to       keep            the         agreement                         secret,              even           though                under              the
                           Victims'
      Crime                                              Rights              Act,             prosecutors                          were             required                 to      inform               the        victims                that       a


      plea          deal         had               been             signed.


                                                                                                                                                                        victims,"
      "We            ...     object                 to     your          sending                        a     letter          to       the          alleged                                          Lefkowitz                    wrote             on

      Nov.            28.        "...
                                               Any             such           letter                  would             immediately                             be     leaked                to     the         press,           your          actions

      will
                   only         have                the        effect               of
                                                                                              injuring
                                                                                                                       Mr.          Epstein                    and     promoting                          spurious                civil

      litigation                 directed                      at      him.              We            also        request                   that         if    your         office               believes               that          it    must

      send           a      letter            to         go       to    the          alleged                   victims                 ...     it    should               happen                  only
                                                                                                                                                                                                                after           Mr.         Epstein
                                                         plea."
      has          entered                   his




  The      girls    who       were           abused            by Jeffrey                Epstein            and    the       cops        who        championed                    their     cause         remain         angry        over     what        they
  regard       as a gross             injustice,              while      Epstein's                employees               and          those        who        engineered                 his non-prosecution                     agreement                have

  prospered.               BY MARTA OLIVER CRAVIOTTO                                       E          | EMILY MICHOT                E        | JULIE K. BROWN                E


      By       December,                             Epstein                 had              still         not        agreed                 to     a    date         for          his      plea          hearing,                and         was


      technically
                                        in         violation                  of         the           September                        agreement,                        which               required                  him           to     appear


      in     court
                               by       November,                             Acosta                    noted            in        a    letter            to     Kenneth                    Starr          in      December                        2007.




  https://www.m|âm|hcrald.com/news/local/article214210674.html                                                                                                                                                                                                    20/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                  INDEX NO. 160874/2019
  1/27/2020                                                                             Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                                    1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 17 of NYSCEF:
                                                                                                                 55      01/27/2020                       RECEIVED

                                                                                                                                                                                                                                                The       series



      Acosta                wrote.                  "It          appears                to         them               that           as     soon               as         resolution                      is     reached                  on        one          issue,

      defense                    counsel                    finds          ways               to         challenge                        the         resolution                          collaterally.                     ...     Some                 in      our


      office            are            deeply                  concerned                       that             defense                    counsel                   will        continue                        to      mount                  collateral


      challenges                        to       provisions                        to        the          agreement,                             even           after            Mr.               Epstein               has        entered                   his
                                                                                                                                                                                                                                                     unwind."
      guilty            plea              and             thus          rendered                     the             agreement                          difficult,                   if      not       impossible,                            to



      And            that's             exactly
                                                                  what           happened.



      Villafaña                    frequently                           showed                     her         frustration.



      "I       thought                  we          had               worked              very
                                                                                                              well           together                    in
                                                                                                                                                                resolving                       this           dispute.                 ...     I feel           that          I


      bent           over              backwards                          to     keep               in         mind             the         effect              that           the           agreement                       would                  have            on
                  Epstein,"
      Mr.                                         Villafaña                      wrote                   to     Epstein
                                                                                                                                           attorney
                                                                                                                                                                          Lefkowitz                    on         Dec.            13,           2007.



      By        then             the         deal              had        been               signed                  for        two             months,                    and


      Jeffrey               Sloman,                        Acosta's                top             assistant,                     told           Lefkowitz                       he

      intended                     to        begin                                            Epstein's                         victims.
                                                                  notifying



      An        indignant                        Lefkowitz                       wrote                   to     Acosta,                    objecting

      strenuously,                              and            reminding                       him              of      his          earlier              pledge                 not           to

      have            his         staff          contact                   the          young                  women.


      As       the          months                    went              on,        with              the         agreement                             still         in      limbo,

      federal                 prosecutors                              once         again                     began             to        prepare

      indictments                            against                    Epstein,                   court               records                   show.               The          FBI

      investigation
                                                briefly                 resumed,                         and           additional                       witnesses

      were             interviewed                               in     New             York              and           New               Mexico,                    the
                                                                                                                                                                                                               Mane       Wafana,                  the   assistant
      records                 show.                 In                                  2008,                  several                 Epstein                  victims
                                                               January
                                                                                                                                                                                                               U.S. attorney                  directly        in charge
      were             sent            letters                 informing
                                                                                              them               that            the            FBI        investigation                                       of the      Epstein             case,      frequently
                  "ongoing"
      was                                                 as      negotiations                            to         finalize               the          plea             bargain                              expressed            frustration               with       the

                                                                                                                                                                                                               tactics     of Epstein's                  legal      team.
      continued                         behind                   the       scenes.



      Starr
                       finally               appealed                      to      the         Justice                     Department                           in         Washington,                                challenging
                                                                                                                                                                                                                                                         federal


      jurisdiction                         of       the           case,          but          in
                                                                                                         May            2008,                   the       Justice                Department                              affirmed                     Acosta's


      right            to     prosecute.




  https://www.miamiherald.com/news/local/article214210674.html                                                                                                                                                                                                                 21/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                   INDEX NO. 160874/2019
  1/27/2020                                                                            Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                                   1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 18 of NYSCEF:
                                                                                                                55      01/27/2020                       RECEIVED

                                                                                                                                                                                                                                                The        series




      negotiations,                             finally                 admitting
                                                                                                      in         2013             that             federal                 prosecutors                              had         backed                   down

      under             relentless                        pressure                     by         Epstein's                    attorneys.



      "The             government                             admits                   that,            at       least          in       part               as      a    result             of          objections                       lodged                 by

      Epstein's                  lawyers                    to         victim               notifications,                            the             [United                  States               Attorney's                           Office]

      reevaluated                         its          obligations                       to         provide                 notification                            to       victims                    and           Jane         Doe             #1          was

      thus        not          told             that         the           USAO                   had         entered                    into           a        non-prosecution                                         agreement                       with
                                                                                    signed,"
      Epstein              until                after             it    was                                       wrote               Assistant                         U.S.
                                                                                                                                                                                     Attorney
                                                                                                                                                                                                                         Dexter             Lee.



      Said            Hakes,              the             former                 federal                prosecutor:                              "I     have              never              heard                   of     a     case          where

      federal             prosecutors                                  consult               with            a     defense                     attorney                    before                  they              send          out          standard

      victim             notification                             letters.              To          negotiate                     what                 the         letters             would                   say         and           whether                     they
                                                                                                                           victims'                                                                                                                times."
      would              be       sent               at     all         suggest                that          the                                       rights              were             violated                      multiple



      Starr's            aggressive                          advocacy                         for       Epstein                   against                     allegations                         of      improper                        sexual

      behavior                  was             in        stark            contrast                   to      the          path            he          took             investigating                               then-President

      Clinton.                 The              Starr             Report,                   the         summary                       of         his         findings                  in         the         Whitewater

      investigation,                             which                  started                as       a    probe              of         a     land             deal            gone             sour              and          veered                into           an

      investigation                         of            sexual               misconduct,                             savaged                        the         president                       for         his         involvement                           with


      White              House                  intern                  Monica                 Lewinsky                        and             was            the         basis             for          impeachment.



      Starr           himself                   would                   face        criticism                     in       2016
                                                                                                                                               -        he        stepped                   down                    as     president                     of

      Baylor
                         University                          amid                allegations                        that          he           and           other
                                                                                                                                                                               university                           officials               mishandled

      sexual             assault                  allegations                          brought
                                                                                                                  by        female                    students                    against                     members                      of      the

      school's                 football                    team.



      The         Herald                 reached                        out       to        Starr,               through                   certified                     letter             and           through                    a     spokesman

      for       his      current                     law           firm,          the          Lanier                  Firm,             but            did         not           receive                 a     response                     for         this

      story.



      Palm             Beach              police                   detective                      Recarey,                   one            of         the          most            highly                 decorated                        officers                 on

      the        Palm            Beach                    Police                Department,                              called                the           Epstein                case                the          most          troubling
                                                                                                                                                                                                                                                                 of         his

      23-year                 career.




  https://www.m|âm|hcrald.com/news/local/article214210674.html                                                                                                                                                                                                                    22/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                                                           INDEX NO. 160874/2019
  1/27/2020                                                                                 Prosecutsis          worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                                      1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 19 of NYSCEF:
                                                                                                                   55      01/27/2020                                  RECEIVED

                                                                                                                                                                                                                                                    The          series




      Privately,                      Reiter                 and          Recarey                       said,               they            held            onto             a      hope           that            Epstein                   would                be

      brought                    to      trial           someday,                           but
                                                                                                        they                said          that          that           notion                  had         faded.



      "I     always                   hoped                  that            the         plea           would                   be         thrown                    out          and          that           these              teenage                  girls,             who

      were            labeled                     as        prostitutes                       by         prosecutors,                               would                   get       to        finally              shed             that          label              and
                                                                                                           belongs,"
      see          him           go         to     prison                where                    he                                            Recarey                     said.




      Recarey                    died             in
                                                            May              after           a     brief              illness.                  He          was            50       years              old.



      This          story             has        been           corrected                    to     remove                    a quotation                       from              Jay        Lefkowitz,                     Jeffrey            Epstein's


      attorney,                   that           was         presented                       out        ofsequence.



      ____




      Update:                At        a news                 conference                      on        July          9,       2019,             announcing
                                                                                                                                                                                      his        resignation                       as      labor          secretary

      over          the     Epstein                    matter,                Alexander                        Acosta                    defended                    his     handling                     ofthe             case,          noting               that


      Epstein's                  non-prosecution                                     agreement                        had            been           signed             on         Sept.          24,       2007,                and        that          there           were


      no        changes                and             no     outstanding
                                                                                                    issues              to      discuss                at      his         October
                                                                                                                                                                                                  meeting
                                                                                                                                                                                                                           at      the       Palm           Beach

     Marriott                    with            Epstein               attorney                    Jay
                                                                                                               Lefkowitz.                        Letters               show             this       was         not          the       case.         On          Oct.         10,


     2007,             two            days             before          the           Oct.          12    meeting,                        Lefkowitz                    wrote             an       eight-page                       letter       to     Acosta,
                                                                                                                             purposes"                                                                               disagreements."
      labeled               as        "confidential,                           for          settlement                                                      and            citing
                                                                                                                                                                                             "serious


                                                                                                                                                                                      issues.''
     In      it,     Lefkowitz                     outlined                    a number                        ofwhat                    he      called              "open
                                                                                                                                                                                                              Among                 the       issues             he     listed


      was          victim             notification,                           which                he    said           would                 violate                the     agreement                        that          was          signed,            an

      addendum                         to        the        agreement
                                                                                            involving
                                                                                                                            civil         restitution                      and        a liability                    waiver.




      "Alex,              asyou              know,              when               Mr.        Epstein                  signed                 the      Agreement,                          he     did         so     in      order            to    reach


     finality               withyour                         office           and           with         the          express                 representation                              that          the     federal                  investigation


      against               him          would                cease.               To       that         end,           I would                  likeyour                    assurance                     that            afteryou                 and           I agree

                                                                                                                                                                                                        States'
      to     the      issues             raised               in      this         letter,          that             will           be    the       end         ofthe               United                                      involvement
                                                                                                                                                                                                                                                                   barring

      a willful              breech                ofthe              agreement.                         Specifically,                           the        Government                            or
                                                                                                                                                                                                          any         of
                                                                                                                                                                                                                             its      agents             will          not

                                                                                                                                                                  individuals,''
      make            any         further                   communications                                      to      the          identified                                                           which                 referred            to      the


      victims.




  https://www.miamiherald.cGm/ñéws/local/article214210674.html                                                                                                                                                                                                                     23/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                              INDEX NO. 160874/2019
  1/27/2020                                            Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                   1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 20 of NYSCEF:
                                                                                                55      01/27/2020       RECEIVED

                                                                                                                                     The   series




        More       from       the     series




        How           a   future               Trump             Cabinet

        member                  gave           a   serial         sex      abuser

        the       deal          of     a   lifetime




  https://www.m|amineraid.com/news/local/article214210674.html                                                                                      24/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                 INDEX NO. 160874/2019
  1/27/2020                                               PresecutGrs worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                  1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 21 of NYSCEF:
                                                                                               55      01/27/2020           RECEIVED

                                                                                                                                        The   series




        Cops            worked                to      put          serial      sex

        abuser               in     prison.               Prosecutors

        worked                 to     cut          him       a     break




        Even           from           jail,         sex      abuser

        manipulated                           the         system.            His

        victims               were            kept          in      the     dark




  https://www.m|ars|hera|d.com/news/!e..=!/artisie214210674.html                                                                                       25/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                          INDEX NO. 160874/2019
  1/27/2020                                                        Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                          1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 22 of NYSCEF:
                                                                                                       55      01/27/2020            RECEIVED

                                                                                                                                                 The   series




         Sex          abuser                    Jeffrey                   Epstein              was
        surrounded                                  by       powerful                  people.

         Here's                 a     sampling




         For          years,                  Jeffrey                Epstein              abused
        teen             girls,               police               say.       A     timeline             of

         his      case




         Read


         How            Miami                  Herald              journalists                 investigated            Jeffrey         Epstein

        The Team
        Investigative        Reporter:         Julie    K. Brown
        Investigations            Editor:     Casey     Frank
        Visual    Journalist:         Emily    Michot
        Interaction       Designer:         Aaron      Albright

  https://www.rr.|str||.cra|d.com/news/!ece!/article214210674.html                                                                                              26/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                               INDEX NO. 160874/2019
  1/27/2020                                                             Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                             1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 23 of NYSCEF:
                                                                                                          55      01/27/2020              RECEIVED

                                                                                                                                                      The   series


        Drone        Footage:          Pedro    Portal
        Director         of Design:       Jessica    Gilbert
        Senior       Manager           of Design:        Eddie    Alvarez




      Take           Us With             You


      Real-time          updates          and    all local       stories    you   want   right   in

      the     palm      of your         hand.




                             MIAMI       HERALD           APP      +



                             VIEW      NEWSLETTERS                  +




      SUBSCRIPTIONS


      Start     a Subscription

      Customer               Service

      eEdition

      Vacation          Hold


      Pay Your          Bill



      LEARN          MORE

      About       Us


      Contact           Us

      Newsletters


      News       in Education


      Public      Insight         Network

      Reader         Panel

      Archives



      ADVERTISING


      Place      a Classified

      Media       Kit


      Public      Notices


  https://www.miaminera|d.ccm/ñêws/!ece!/ed.!cle214210674.html                                                                                                       27/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                 INDEX NO. 160874/2019
  1/27/2020                                               Prosecutors worked to cut sex abuser Jeffrey Epstein a break | Miami Herald
NYSCEF DOC. NO. Case
                19                    1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 24 of NYSCEF:
                                                                                                 55      01/27/2020         RECEIVED

                                                                                                                                        The   series

      -.      ....v...


      COMMENTING                  POLICY


      PRIVACY            POLICY


      TERMS        OF SERVICE




  https://www.miaminera|d.ccic./r.cesc/local/article214210674.html                                                                                     28/28
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                             INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                20     1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 25 of NYSCEF:
                                                                        RECEIVED  55      01/27/2020




         On Thu, Sep 5, 2019 at 3:55 PM, Dershowitz, Alan <REDACTED BY COUNSEL> wrote:

         Why won’t they show them to you ? They know I can’t. I will comply with the law even if you
         are asking me to break it.
         In any event, based on your past history , you would not publish the emails if they destroyed her
         credibility, just as you refused to publish documentation of Giuffres lack of credibility.

         Sent from my iPhone

         On Sep 5, 2019, at 3:45 PM, Brown, Julie <REDACTED BY COUNSEL> wrote:

         Alan,
         You can send them. There are many documents floating
         around in this case, so I'm sure no one will go after you.
         As it is you who is making the allegation that she sent
         these emails, and you believe it goes to show she is a liar,
         then you can produce them.
         As of now, I will say the emails are subject to a sealing
         order. They've acknowledged that she sent them and that
         they contained information that was false.
         On Thu, Sep 5, 2019 at 3:20 PM, Dershowitz, Alan <REDACTED BY COUNSEL> wrote:

         I’m not permitted to send them. I am subject to a sealing order. She is not subject to that order
         and she can show them to you. If she refuses it’s because she is hiding something. I would love
         to send them to you. Ask her and her lawyers whether they consent to have me send them. If
         they refuse, you should report that.

         Sent from my iPhone
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                21     1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 26 of NYSCEF:
                                                                        RECEIVED  55      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                              INDEX NO. 160874/2019
  1/27/2020                                                       Alan Dershowitz on Epstein Case and Current Lawsuit | The View - YouTube
NYSCEF DOC. NO. Case
                21                    1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 27 of NYSCEF:
                                                                                                 55      01/27/2020              RECEIVED




       Alan      Dershowitz                  on      Epstein        Case          and      Current      Lawsuit          | The             View

                              •                                                                                     $1
       249,215     views          May    2, 2019                                                 g    1.4K                   837                    SHARE      E+   SAVE        •••




                     The      View       6
                                          .                                                                                                                         SUBSCRIBE
                     791K         subsenbers



                     The      attorney            discusses       his   defense         of Epstein,   and    the   lawsuit         filed    agaii   st him.



                      MORE FROM                   'THE   VIEW':

                     SHOW          MORE




  https://www.youtube.com/watch?v=_QFAX8uxgeA                                                                                                                                         1/4
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                22     1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 28 of NYSCEF:
                                                                        RECEIVED  55      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                        INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                22          1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 29 of NYSCEF:
                                                                             RECEIVED  55      01/27/2020




                                                       STATEMENT                         OF LOUIS                J.     FREEH


              "Over         the    past        several          months,           an     independent                  investigation                  was        conducted,
              under       my      supervision,                by     former        senior           federal      law         enforcement                   officials.           We
              interviewed               many       witnesses              and     reviewed              thousands              of      pages         of     documentary
              evidence.           Our       investigation                 found          no     evidence           to        support           the        accusations            of

              sexual        misconduct                against         Professor            Dershowitz.                  In     fact,     in     several            instances,
              the     evidence          directly          contradicted             the        accusations             made          against          him.



              In    my       opinion,           the       totality        of      the      evidence             found      during                the        investigation
                                                                                                              Dershowitz."
              refutes       the    allegations                made      against          Professor




                                                                                              ###




              Dated:                                  April        8, 2016
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                       INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                22                     1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 30 of NYSCEF:
                                                                                        RECEIVED  55      01/27/2020




         Professor             Alan       Dershowitz
         Harvard            Law       School
          1575      Massachusetts                    Avenue
         Hauser           Hall      518

         Cambridge,                 MA      02138


                                                                                                                         Hon.      Louis       J. Freeh
                                                                                                                         Mobile:         202.215.8321
                                                                                                                         Freeh@FreehGroup.com




                                                                                                                         January         22, 2016


         RE:      FOIA            Request


         Dear       Professor             Dershowitz:


         As you           know,        on April         6, 2015,           a request        was      made         to the United          States       Secret      Service         under      the federal
         Freedom             of Information                 Act      (FOIA;       5 U.S.C.           Sec.
                                                                                                relating to the period
                                                                                                              552),       1/01/01     to 1/1/03,   for "any
         and      all     shift     logs,    travel   records,   itineraries,    reports  and other records    for USSS personnel        traveling    with
                                                                                                                    Islands"
         former           President          Bill Clinton     to Little    St. James Island   and the US Virgin                 (Attachment       A).


         The      basis        of the       above-described                 FOIA        request        was        a claim    by Virginia             Roberts,       in court        papers.filed            in

         early 2015 in Florida   federal  court,                               that     she and        former          President   Clinton             were      on Little        St. James         Island
         at the same time during    the 1/01/01                                  to 1/1/03          period.


         As      set forth         in a January   16, 2016 letter                         from      Kim       E. Campbell,           United          States     Secret      service       Special
         Agent          In Charge,        Freedom    of Information                           Actand Privacy                 Act    Officer,         the    "USSS        has conducted              a
         reasonable               search       for    responsive           records.        It appears, from                 a review        of USSS main indices,                     that    there       are
                                                                                                                                        indices"
         no records               pertaining          to your        request       that     are referenced              in these                  (Attachment  B).


         I therefore              conclude           from     this    response         that       former       President        Clinton        did    not     in fact    travel       to, nor       was     he
         present          on, Little         St. James            Island      between          January         1, 2001         and January            1, 2003.


         Based          upon       my experience                  and knowledge                  of the duties,         protocols          and operations            of USSS           Protective

         Details,          the     Special       Agents           accompany            and       escort       former        President       Clinton         24 hours        per    day,      and would
         have  certainly               went      with       him      to Little        St. James           Island   during          the period         at issue.     If the Agents             had
         accompanied                  the former            President         to that      location,          they would           had     been      required       to make         and file        shift

         logs,      travel        vouchers           and related           documentation                  relating      to the visit.


         The      total      absence          of any such records   and                       documentation,              in my opiñi0ñ,   strongly    establishes                           that   former
         President            Clinton         was not present   on Little                        St. James         Island   during the period    at issue.


                                                                                                           Best      Regards,




                                                                                                           Louie       Freeh
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                      INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                22           1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 31 of NYSCEF:
                                                                              RECEIVED  55      01/27/2020




              Patti      Bescript
              3711        Kennett             Pike
              Suite       130

              Wilmington,                 DE         19807
              302      824       7144


              April       6, 2015

              Delores            Barber

              Deputy         Chief            FOIA          Officer,       Director,            Disclosure                &    FOIA,          The      Privacy         Office
              Department                 of    Homeland                Security
              Headquarters                    &  Privacy          Office
                                  410         - STOP-0655
              Building
              245      Murray            Drive,         SW
              Washington,                 DC         20528-0655


                      FOIA         REQUEST

              Dear       FOIA           Officer


              Pursuant            to the          federal       Frw_om             of Information                   Act,        5 U.S.C.            § 552,     I request          access      to
              and      copies       of        For    the     period        1/1/01        to    1/1/03,        any         and     all     shift     logs,     travel      records,
              itineraries,          reports,           and      other         records         for    USSS       personnel                  traveling         with      former        President
              Bill     Clinton           to Little          St James           Island         and     the     US Virgin                 Islands.


              I.agree        to pay           reasonable             duplication              fees    for     the     processing                  of this    request.


              If my request                   is denied         in whole           or part,          I ask    that        you     justify          all deletions          by      reference        to
              spacific        exemptions                    of the     act.     I will    also        expect         you        to release           all    segregable            portions       of
              otherwise            exempt            material.           I, of course,              reserve         the       right      to appeal          your       decision       to
              withhold            any     information                  or to deny         a waiver            of fees.


              I look       forward             to your         reply      within         20 business            days,           as the        statute        requires.


              Th           you      for       your      assistance.


              Si          ely,




              Påtti      Bescript
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                      INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                22                   1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 32 of NYSCEF:
                                                                                      RECEIVED  55      01/27/2020

                                                                                            DEPARTMENT      OF HOMELAND       SECURITY
                                                                                                   UNITED STATES SECRET SERVICE
                                                                                                       WASHINGTON, D.C. 20223




         Freedom             of Information                       Act         and     Privacy            Act     Branch

          Communications                        Center
         245       Murray          Lane,             SW,        Building              T-5

         Washington,                D.C.         20223


                                                                                                                                    Date

         Patti      Bescript
         3711       Kennett            Pike,          Suite        130

         Wilmington,                DE         19807



         File      Number:               20150826


         Dear       Requester:



         This      is the      final      response                 to your            Freedom              of Information                  Act/Privacy              Acts        (FOIA/PA)                 request

         originally          received                by     the     United            States         Secret         Service          (USSS)        on April             16, 2015,            for     information

         pertaining           to any         and          all     shift       logs,       travel         records,          itineraries,         reports,          and      other         records          for    USSS

         personnel           traveling               with         former            President             Bill    Clinton           to Little      St. James             Island          and    the       US Virgin
         Islands.


         In response               to your           request,             the       USSS           has    conducted                a reasonable            search         for    responsive                records.             It

         appears,         from         a review                 of USSS             main           indices,       that      there        are no    records           pertaining             to your             request

         that      are referenced                    in these           indices.             Enclosed            is a copy           of your       original          request.



         Alternatively,                if you          deem             our     decision             an adverse             determination,               you        may         exercise           your         appeal

         rights.       Should            you         wish         to file       an administrative                        appeal,         your     appeal          should         be made            in writing                 and

         received         within          sixty           (60)      days        of the         date       of this        letter,      by writing            to:     Freedom               of Information

         Appeal,        Deputy            Director,                U.S.         Secret         Service,           Communications                     Center,            245      Murray            Lane,         S.W.,

         Building           T-5,       Washington,                      D.C.        20223.            If you        choose           to file    an adslinistrative                       appeal,      please

         explain       the     basis        of your               appeal            and      reference            the      case     number         listed         above.


         If you       have      any       questions                 or would                like     to discuss            this     matter,       please          contact         this     office         at

                     406-6370.                  FOIA             File     No.         20150826                 is assigned           to your       request              Please       refer         to this        file
         (202)
         number         in all         future         communication                          with        this    office.




                                                                                                                                   Sincerely,




                                                                                                                                   Kin          Campbell
                                                                                                                                   Sped       al Agent            In Charge
                                                                                                                                   Freedom         of Infonnation                   Act        &    Privacy              Act     Officer

         Enclosure:             Copy            of    Original                Request
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                       INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                22     1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 33 of NYSCEF:
                                                                        RECEIVED  55      01/27/2020




                                                                          March    9, 2019


                  To Whom         It May Concern:


                  In 2015, Professor Alan Dershowitz               retained   Freeh Group Internaticaal Solutions, LLC ("FGIS")   to
                  conduct an independent investigation             into allegations of sexual misconduct that had been made against
                  him by Ms. Virginia     Roberts.           Ms. Roberts      also made allegations       against    others,   including      former
                  President William  Clinton.


                  During the course of our investigation,     personnel from FGIS, including a former senior prosecutor and
                  investigator  from the U.S. Department of Justice with more than a half century of collective experience
                  conducting   criminal  investigations,  carefully examined thousands of pages of deccent-7       evidcuue,
                  much of which Professor Dershowitz         supplied to us; sought to reconstruct events in New York City,
                  Palm Beach, Little St. James Island, a ranch in New Mexico,                   and on a private    aircraft; and, identified
                                                                                                                                     Roberts'
                  and interviewed   many witnesses who were able to provide                    relevant    details regarding Ms.
                  allegations.      In our opinion, the totality of the evidence             found   during   the investigation   refutes the
                  allegations      made against Professor Dershowitz.


                  In addition,      FGIS     made a Freedom       of Information  Act ("FOIA")    request to the U.S. Secret Service
                  ("USSS")        for "any    and all sift   logs, travel records, itineraries, reports and other records for USSS
                                                                                                             Island."
                  personnel      traveling with former       President William Clinton to Little St. James            This was done
                  in an effort     to dctcrraine whether      former   President   Clinton   had been there as Ms. Roberts           alleged.


                  On January I6, 2016, the official    in charge of the USSS's FOIA/PA        Office replied by letter that the
                                                                               records"
                  "USSS has conducted a reasonable search for responsive                   and "from a review of USSS main
                                                                                                                 indices."
                  indices, that there are no records pertaining to your request that are referenced in these                 Thus,
                                                                             Roberts'
                  the conclusion    that can be drawn that, contrary to Ms.             allegation,   former  President    Clinton
                  did not in fact travel to, nor was he present on, Little St. James Island between January 1, 2001 and
                                                                                        Roberts'
                  January 1, 2003. The FOIA results not only directly impeach Ms.                   specific allegations against
                  Professor Dershowitz,   but in our opinion completely      undermine    her credibility. Together                         with our
                  other factual fmdings and conclusions,    it is our opinion that all of these allegations against                        him were
                  made without any basis.


                  At the conclusion    of our investigation,   which was conducted under the supervision   of FGIS Chairman
                  Louis   J. Freeh, FGIS concluded        that we "found no evidence to support the accusations of sexual
                  misconduct     against Professor      Dershowitz.     In fact, in several instances, the evidence  directly
                                                                    him."
                  contradicted   the accusations made against


                  We stand by our investigation          and that conclusion.


                  Very truly yours,




                   ames R. Bucknam
                  President      and Chief   Executive   Officer
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                23     1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 34 of NYSCEF:
                                                                        RECEIVED  55      01/27/2020
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                              INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                23                    1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 35 of NYSCEF:
                                                                                       RECEIVED  55      01/27/2020



              UNITED                 STATES                    DISTRICT                     COURT
              SOUTHERN                       DISTRICT                      OF        NEW           YORK
              --------------___________--------------X
              MARIA                 FARMER,


                                                                  Plaintiff,


                                                  -                             -
                                                                                                                                                                                                   ORDER
                                                        against

                                                                                                                                                                      19          Civ.                10474              (NRB)
              DARREN                 K.           INDYKE               and           RICHARD                   D.             KAHN,


                                                                  Defendants.
              ---------------------------------------X


          NAOMI              REICE                    BUCHWALD
          UNITED                    STATES                  DISTRICT                       JUDGE


                        Non-party                              Alan            Dershowitz                           ("Dershowitz")                                         seeks                   permission                        to


          file          a           motion                  for        limited                      intervention                                 in         order                 to          move              to      strike


          the         following                               allegation                          from            plaintiff's                                 complaint:                                  "Among                 the


          guests                    that              came            to        the              mansion,                      Maria               observed                            Alan              Dershowitz,


          a      lawyer,                         on     a      number                 of          occasions,                          and             observed                         that              he          would           go


                                                                                                                                                                                   there."
          upstairs                          at        the          same              time               the         young                girls                    were                                                ECF        No.


          1      T     39.                   In         the         alternative,                                  Dershowitz                                requests                          that             the           Court


          strike                    the           allegation                          sua           sponte.



                         Having                       considered                           the          several                  letters                       on          this                issue,                  see       ECF


          Nos.             9-11,                  the          Court                exercises                       its          authority,                                pursuant                        to          Federal


          Rule             of             Civil                Procedure                         Rule          12(f)              (1),                to          strike                      sua          sponte                the


          aforementioned                                       language.                            See        Fed.              R.         Civ.               P.          12(f)                (1)           ("[O}n             its


          own,"
                                a     court                 may         "strike                     from            a         pleading                       an       insufficient                                     defense


          or            any                      redundant,                            immaterial,                                    impertinent,                                            or              scandalous


          matter.").                                  The         Court               briefly                  addresses                              its           reasons                        for          doing            so.




                                                                                                                          1
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                                                        INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                23                 1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 36 of NYSCEF:
                                                                                    RECEIVED  55      01/27/2020




                        First,                   the                 allegation                                   is             neither                 material                         nor             directly


          pertinent                      to        any           claim                or          defense                          in       this          action.                        Nor            does           Rule


          8      require                      plaintiff                          to              plead                       credibility                           or           to         anticipate                          a


          response                  to           a        statute                     of              limitations                                defense.                            Moreover,                      there



          already                   exists                       a        forum                       for                    exploring                       the               veracity                        of        the


          allegation.                             See         Giuffre                       v.          Dershowitz,                                No.        19        Civ.            3377             (S.D.N.Y.


          Apr.          16,         2019),                  ECF          No.               1-12,


                        In          light                   of           the                 foregoing,                                    the           Court                   denies                   as           moot


          Dershowitz's                               request                   for               leave                   to         submit               a         motion                 to        intervene,


          which              was         requested                       solely                       for              the         purpose               of         moving                 to       strike               the


          language                  at          issue.1



                        SO         ORDERED.


          DATED:                         New          York,               New          York
                                         December                       2f,                2019




                                                                                                                   NAOMI                REICE            BUCHWALD
                                                                                                                   UNITED                  STATES              DISTRICT                         JUDGE




                        1 This                                is       limited                   to         the                                  issue                                         rather           than
                                          ruling                                                                        pleading                              presented,                                                    any
          potential                evidentiary                        issue.


                                                                                                                             2
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                24     1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 37 of NYSCEF:
                                                                        RECEIVED  55      01/27/2020




                                 Exhibit V
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                              INDEX NO. 160874/2019
  1/27/2020                                    Jeffrey Epstein, Blackmail and a Lucrative ‘Hot List’ - The New York Times
NYSCEF DOC. NO. Case
                24                 1:19-cv-03377-LAP      Document         125-7       Filed   05/29/20         Page    RECEIVEDof NYSCEF:
                                                                                                                        38         55      01/27/2020
                                https://nyti.ms/2YbajVT


  Jeffrey Epstein, Blackmail and a
  Lucrative ʻHot Listʼ
  A shadowy hacker claimed to have the financier’s sex tapes. Two top lawyers wondered: What would the men in those videos pay
  to keep them secret?

  By Jessica Silver-Greenberg, Emily Steel, Jacob Bernstein and David Enrich

  Nov. 30, 2019


  Soon after the sex criminal Jeffrey Epstein died in August, a mysterious man met with two prominent lawyers.

  Towering, barrel-chested and wild-bearded, he was a prodigious drinker and often wore ﬂip-ﬂops. He went by a pseudonym, Patrick
  Kessler — a necessity, he said, given the shadowy, dangerous world that he inhabited.

  He told the lawyers he had something incendiary: a vast archive of Mr. Epstein’s data, stored on encrypted servers overseas. He said he
  had years of the ﬁnancier’s communications and ﬁnancial records — as well as thousands of hours of footage from hidden cameras in the
  bedrooms of Mr. Epstein’s properties. The videos, Kessler said, captured some of the world’s richest, most powerful men in compromising
  sexual situations — even in the act of rape.


  Watch “The Weekly,” The Timesʼs new TV show on FX and Hulu

  A mysterious man told us he had surveillance footage from Jeffrey Epsteinʼs properties. Then his story took a turn.



  Kessler said he wanted to expose these men. If he was telling the truth, his trove could answer one of the Epstein saga’s most bafﬂing
  questions: How did a college dropout and high school math teacher amass a purported nine-ﬁgure fortune? One persistent but unproven
  theory was that he ran a sprawling blackmail operation. That would explain why moguls, scientists, political leaders and a royal stayed
  loyal to him, in some cases even after he ﬁrst went to jail.

  Kessler’s tale was enough to hook the two lawyers, the famed litigator David Boies and his friend John Stanley Pottinger. If Kessler was
  authentic, his videos would arm them with immense leverage over some very important people.

  Mr. Boies and Mr. Pottinger discussed a plan. They could use the supposed footage in litigation or to try to reach deals with men who
  appeared in it, with money ﬂowing into a charitable foundation. In encrypted chats with Kessler, Mr. Pottinger referred to a roster of
  potential targets as the “hot list.” He described hypothetical plans in which the lawyers would pocket up to 40 percent of the settlements
  and could extract money from wealthy men by ﬂipping from representing victims to representing their alleged abusers.

  The possibilities were tantalizing — and extended beyond vindicating victims. Mr. Pottinger saw a chance to supercharge his law
  practice. For Mr. Boies, there was a shot at redemption, after years of criticism for his work on behalf of Theranos and Harvey Weinstein.

  In the end, there would be no damning videos, no funds pouring into a new foundation. Mr. Boies and Mr. Pottinger would go from
  toasting Kessler as their “whistle-blower” and “informant” to torching him as a “fraudster” and a “spy.”

  Kessler was a liar, and he wouldn’t expose any sexual abuse. But he would reveal something else: The extraordinary, at times deceitful
  measures elite lawyers deployed in an effort to get evidence that could be used to win lucrative settlements — and keep misconduct
  hidden, allowing perpetrators to abuse again.

  Mr. Boies has publicly decried such secret deals as “rich man’s justice,” a way that powerful men buy their way out of legal and
  reputational jeopardy. This is how it works.


  7 men and a headless parrot
  The man who called himself Kessler ﬁrst contacted a Florida lawyer, Bradley J. Edwards, who was in the news for representing women
  with claims against Mr. Epstein. It was late August, about two weeks after the ﬁnancier killed himself in a jail cell while awaiting trial on
  federal sex-trafﬁcking charges.

  Mr. Edwards, who did not respond to interview requests, had a law ﬁrm called Edwards Pottinger, and he soon referred Kessler to his
  New York partner. Silver-haired and 79, Mr. Pottinger had been a senior civil-rights ofﬁcial in the Nixon and Ford administrations, but he
  also dabbled in investment banking and wrote best-selling medical thrillers. He was perhaps best known for having dated Gloria Steinem

  https://www.nytimes.com/2019/11/30/business/david-boies-pottinger-jeffrey-epstein-videos.html                                                 1/8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                             INDEX NO. 160874/2019
  1/27/2020                                    Jeffrey Epstein, Blackmail and a Lucrative ‘Hot List’ - The New York Times
NYSCEF DOC. NO. Case
                24                 1:19-cv-03377-LAP      Document         125-7       Filed   05/29/20         Page    39        RECEIVEDof NYSCEF:
                                                                                                                                             55      01/27/2020
  and Kathie Lee Gifford.




     John Stanley Pottinger at a 1984 party with, from left, the TV host Phil Donahue, Marlo Thomas and Gloria Steinem. Bill Cunningham/The New York Times



  Mr. Pottinger recalled that Mr. Edwards warned him about Kessler, saying that he was “endearing,” “spooky” and “loves to drink like a
  ﬁsh.”

  After an initial discussion with Kessler in Washington, Mr. Pottinger briefed Mr. Boies — whose ﬁrm was also active in representing
  accusers in the Epstein case — about the sensational claims. He then invited Kessler to his Manhattan apartment. Kessler admired a
  wall-mounted frame containing a headless stuffed parrot; on TV, the Philadelphia Eagles were mounting a comeback against the
  Washington Redskins. Mr. Pottinger poured Kessler a glass of WhistlePig whiskey, and the informant began to talk.

  In his conversations with Mr. Pottinger and, later, Mr. Boies, Kessler said his videos featured numerous powerful men who were already
  linked to Mr. Epstein: Ehud Barak, the former Israeli prime minister; Alan Dershowitz, a constitutional lawyer; Prince Andrew; three
  billionaires; and a prominent chief executive.

  All seven men, or their representatives, told The New York Times they never engaged in sexual activity on Mr. Epstein’s properties. The
  Times has no reason to believe Kessler’s supposed video footage is real.

  In his apartment, Mr. Pottinger presented Kessler with a signed copy of “The Boss,” his 2005 novel. “One minute you’re bending the
  rules,” blares the cover of the paperback version. “The next minute you’re breaking the law.” On the title page, Mr. Pottinger wrote:
  “Here’s to the great work you are to do. Happy to be part of it.”

  Mr. Pottinger also gave Kessler a draft contract to bring him on as a client, allowing him to use a fake name. “For reasons revealed to you,
  I prefer to proceed with this engagement under the name Patrick Kessler,” the agreement said.



  https://www.nytimes.com/2019/11/30/business/david-boies-pottinger-jeffrey-epstein-videos.html                                                              2/8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                              INDEX NO. 160874/2019
  1/27/2020                                     Jeffrey Epstein, Blackmail and a Lucrative ‘Hot List’ - The New York Times
NYSCEF DOC. NO. Case
                24                  1:19-cv-03377-LAP      Document         125-7       Filed   05/29/20         Page    40          RECEIVEDof NYSCEF:
                                                                                                                                                55      01/27/2020
  Despite the enormities of the Epstein scandal, few of his accusers have gotten a sense of justice or resolution. Mr. Pottinger thought
  Kessler’s ﬁles could change everything. This strange man was theatrical and liked his alcohol, but if there was even a chance his claims
  were true, they were worth pursuing.

  “Our clients are said to be liars and prostitutes,” Mr. Pottinger later said in an interview with The Times, “and we now have someone who
  says, ʻI can give you secret photographic proof of abuse that will completely change the entire fabric of your practice and get justice for
  these girls.’ And you think that we wouldn’t try to get that?”


  A victim becomes a hacker
  Mr. Pottinger and Mr. Boies have known each other for years, a friendship forged on bike trips in France and Italy. In legal circles, Mr.
  Boies was royalty: He was the one who fought for presidential candidate Al Gore before the Supreme Court, took on Microsoft in a
  landmark antitrust case, and helped obtain the right for gays and lesbians to get married in California.

  But then Mr. Boies got involved with the blood-testing start-up Theranos. As the company was being revealed as a fraud, he tried to bully
  whistle-blowers into not speaking to a Wall Street Journal reporter, and he was criticized for possible conﬂicts of interest when he joined
  the company’s board in 2015.

  Two years later, Mr. Boies helped his longtime client Harvey Weinstein hire private investigators who intimidated sources and trailed
  reporters for The Times and The New Yorker — even though Mr. Boies’s ﬁrm had worked for The Times on other matters. (The Times
  ﬁred his ﬁrm.)

  By 2019, Mr. Boies, 78, was representing a number of Mr. Epstein’s alleged victims. They got his services pro bono, and he got the chance
  to burnish his legacy. When Mr. Pottinger contacted him about Kessler, he was intrigued.




     Mr. Boies, who is representing several of Jeffrey Epstein’s accusers, arriving at federal court in New York. Mark Kauzlarich/Bloomberg




  https://www.nytimes.com/2019/11/30/business/david-boies-pottinger-jeffrey-epstein-videos.html                                                               3/8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                INDEX NO. 160874/2019
  1/27/2020                                    Jeffrey Epstein, Blackmail and a Lucrative ‘Hot List’ - The New York Times
NYSCEF DOC. NO. Case
                24                 1:19-cv-03377-LAP      Document         125-7       Filed   05/29/20         Page    41RECEIVEDof NYSCEF:
                                                                                                                                     55      01/27/2020
     Mr. Pottinger, right, in July with two women who have accused Mr. Epstein of sexual abuse. Louis Lanzano/Bloomberg



  On Sept. 9, Mr. Boies greeted Kessler at the ofﬁces of his law ﬁrm, Boies Schiller Flexner, in a gleaming new skyscraper at Hudson Yards
  on Manhattan’s West Side. Kessler unfurled a fantastic story, one he would embroider and alter in later weeks, that began with him
  growing up somewhere within a three-hour radius of Washington. Kessler said he had been molested as a boy by a Bible school teacher
  and sought solace on the internet, where he fell in with a group of victims turned hackers, who used their skills to combat pedophilia.

  Kessler claimed that a technology executive had introduced him to Mr. Epstein, who in 2012 hired Kessler to set up encrypted servers to
  preserve his extensive digital archives. With Mr. Epstein dead, Kessler boasted to the lawyers, he had unfettered access to the material.
  He said the volume of videos was overwhelming: more than a decade of round-the-clock footage from dozens of cameras.

  Kessler displayed some pixelated video stills on his phone. In one, a bearded man with his mouth open appears to be having sex with a
  naked woman. Kessler said the man was Mr. Barak. In another, a man with black-framed glasses is seen shirtless with a woman on his
  lap, her breasts exposed. Kessler said it was Mr. Dershowitz. He also said that some of the supposed videos appeared to have been edited
  and cataloged for the purpose of blackmail.

  “This was explosive information if true, for lots and lots of people,” Mr. Boies said in an interview.

  Mr. Boies and Mr. Pottinger had decades of legal experience and considered themselves experts at assessing witnesses’ credibility. While
  they couldn’t be sure, they thought Kessler was probably legit.


  A chance to sway the Israeli election
  Within hours of the Hudson Yards meeting, Mr. Pottinger sent Kessler a series of texts over the encrypted messaging app Signal.

  According to excerpts viewed by The Times, Mr. Pottinger and Kessler discussed a plan to disseminate some of the informant’s materials
  — starting with the supposed footage of Mr. Barak. The Israeli election was barely a week away, and Mr. Barak was challenging Prime
  Minister Benjamin Netanyahu. The purported images of Mr. Barak might be able to sway the election — and fetch a high price. (“Total lie
  with no basis in reality,” Mr. Barak said when asked about the existence of such videos.)

  “Can you review your visual evidence to be sure some or all is indisputably him? If so, we can make it work,” Mr. Pottinger wrote.

  Kessler said he would do so. Mr. Pottinger sent a yellow smiley-face emoji with its tongue sticking out.

  “Can you share your contact that would be purchasing,” Kessler asked.

  “Sheldon Adelson,” Mr. Pottinger answered.

  Mr. Adelson, a billionaire casino magnate in Las Vegas, had founded one of Israel’s largest newspapers, and it was an enthusiastic
  booster of Mr. Netanyahu. Mr. Pottinger wrote that he and Mr. Boies hoped to ﬂy to Nevada to meet with Mr. Adelson to discuss the
  images.

  “Do you believe that adelson has the pull to insure this will hurt his bid for election?” Kessler asked the next morning.

  Mr. Pottinger reassured him. “There is no question that Adelson has the capacity to air the truth about EB if he wants to,” he said, using
  Mr. Barak’s initials. He said he planned to discuss the matter with Mr. Boies that evening.

  Mr. Boies conﬁrmed that they discussed sharing the photo with Mr. Adelson but said the plan was never executed. Boaz Bismuth, the
  editor in chief of the newspaper, Israel Hayom, said its journalists were approached by an Israeli source who pitched them supposed
  images of Mr. Barak, but that “we were not interested.”

  ʻThese are wealthy wrongdoersʼ
  The men whom Kessler claimed to have on tape were together worth many billions. Some of their public relations teams had spent
  months trying to tamp down media coverage of their connections to Mr. Epstein. Imagine how much they might pay to make
  incriminating videos vanish.

  You might think that lawyers representing abuse victims would want to publicly expose such information to bolster their clients’ claims.
  But that is not how the legal industry always works. Often, keeping things quiet is good business.

  One of the revelations of the #MeToo era has been that victims’ lawyers often brokered secret deals in which alleged abusers paid to keep
  their accusers quiet and the allegations out of the public sphere. Lawyers can pocket at least a third of such settlements, proﬁting off a
  system that masks misconduct and allows men to abuse again.



  https://www.nytimes.com/2019/11/30/business/david-boies-pottinger-jeffrey-epstein-videos.html                                                   4/8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                     INDEX NO. 160874/2019
  1/27/2020                                 Jeffrey Epstein, Blackmail and a Lucrative ‘Hot List’ - The New York Times
NYSCEF DOC. NO. Case
                24              1:19-cv-03377-LAP      Document         125-7       Filed   05/29/20         Page
                                                                                                            RECEIVEDof NYSCEF:
                                                                                                                     4255      01/27/2020
  Mr. Boies and Mr. Pottinger said in interviews that they were looking into creating a charity to help victims of sexual abuse. It would be
  bankrolled by private legal settlements with the men on the videos.

  Mr. Boies acknowledged that Kessler might get paid. “If we were able to use this to help our victims recover money, we would treat him
  generously,” he said in September. He said that his ﬁrm would not get a cut of any settlements.

  Such agreements would have made it less likely that videos involving the men became public. “Generally what settlements are about is
  getting peace,” Mr. Boies said.

  Mr. Pottinger told Kessler that the charity he was setting up would be called the Astria Foundation — a name he later said his girlfriend
  came up with, in a nod to Astraea, the Greek goddess of innocence and justice. “We need to get it funded by abusers,” Mr. Pottinger
  texted, noting in another message that “these are wealthy wrongdoers.”

  Mr. Pottinger asked Kessler to start compiling incriminating materials on a speciﬁc group of men.

  “I’m way ahead of you,” Kessler responded. He said he had asked his team of fellow hackers to search the ﬁles for the three billionaires,
  the C.E.O. and Prince Andrew.

  “Yes, that’s exactly how to do this,” Mr. Pottinger said. “Videos for sure, but email trafﬁc, too.”

  “I call it our hot list,” he added.

  A quiet table at the back of Grand Sichuan
  In mid-September, Mr. Boies and Mr. Pottinger invited reporters from The Times to the Boies Schiller ofﬁces to meet Kessler. The threat
  of a major news organization writing about the videos — and conﬁrming the existence of an extensive surveillance apparatus — could
  greatly enhance the lawyers’ leverage over the wealthy men.

  Before the session, Mr. Pottinger encouraged Kessler to focus on certain men, like Mr. Barak, while avoiding others. Referring to the
  reporters, he added, “Let them drink from a fountain instead of a water hose. They and the readers will follow that better.”

  The meeting took place on a cloudy Saturday morning. After agreeing to leave their phones and laptops outside, the reporters entered a
  20th-ﬂoor conference room. Kessler was huge: more than 6 feet tall, pushing 300 pounds, balding, his temples speckled with gray. He told
  his story and presented images that he said were of Mr. Epstein, Mr. Barak and Mr. Dershowitz having sex with women.

  Barely an hour after the session ended, the Times reporters received an email from Kessler: “Are you free?” He said he wanted to meet
  — alone. “Tell no one else.” That afternoon, they met at Grand Sichuan, an iconic Chinese restaurant in Manhattan’s Chelsea
  neighborhood. The lunch rush was over, and the trio sat at a quiet table in the back. A small group of women huddled nearby, speaking
  Mandarin and snipping the ends off string beans.

  Kessler complained that Mr. Boies and Mr. Pottinger were more interested in making money than in exposing wrongdoers. He pulled out
  his phone, warned the reporters not to touch it, and showed more of what he had. There was a color photo of a bare-chested, gray-haired
  man with a slight smile. Kessler said it was a billionaire. He also showed blurry, black-and-white images of a dark-haired man receiving
  oral sex. He said it was a prominent C.E.O.

  Soup dumplings and Gui Zhou chicken arrived, and Kessler kept talking. He said he had found ﬁnancial ledgers on Mr. Epstein’s servers
  that showed he had vast amounts of Bitcoin and cash in the Middle East and Bangkok, and hundreds of millions of dollars’ worth of gold,
  silver and diamonds. He presented no proof. But it is common for whistle-blowers to be erratic and slow to produce their evidence, and
  The Times thought it was worth investigating Kessler’s claims.

  The conversation continued in a conference room at a Washington hotel ﬁve days later, after a text exchange in which Kessler noted his
  enthusiasm for Japanese whiskey. Both parties brought bottles to the hotel, and Kessler spent nearly eight hours downing glass after
  glass. He veered from telling tales about the dark web to professing love for “Little House on the Prairie.” He asserted that he had
  evidence Mr. Epstein had derived his wealth through illicit means. At one point, he showed what he said were classiﬁed C.I.A. documents.

  Kessler said he had no idea who the women in the videos were or how the lawyers might go about identifying them to act on their behalf.
  From his perspective, he said, it seemed like Mr. Boies and Mr. Pottinger were plotting to use his footage to demand huge sums from
  billionaires. He said it looked like blackmail — and that he could prove it.


  ʻWe keep it. We keep everythingʼ
  Was Kessler’s story plausible? Did America’s best-connected sexual predator accumulate incriminating videos of powerful men?




  https://www.nytimes.com/2019/11/30/business/david-boies-pottinger-jeffrey-epstein-videos.html                                                5/8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                     INDEX NO. 160874/2019
  1/27/2020                                 Jeffrey Epstein, Blackmail and a Lucrative ‘Hot List’ - The New York Times
NYSCEF DOC. NO. Case
                24              1:19-cv-03377-LAP      Document         125-7       Filed   05/29/20         Page
                                                                                                            RECEIVEDof NYSCEF:
                                                                                                                     4355      01/27/2020
  Two women who spent time in Mr. Epstein’s homes said the answer was yes. In an unpublished memoir, Virginia Giuffre, who accused
  Mr. Epstein of making her a “sex slave,” wrote that she discovered a room in his New York mansion where monitors displayed real-time
  surveillance footage. And Maria Farmer, an artist who accused Mr. Epstein of sexually assaulting her when she worked for him in the
  1990s, said that Mr. Epstein once walked her through the mansion, pointing out pin-sized cameras that he said were in every room.

  “I said, ʻAre you recording all this?’” Ms. Farmer said in an interview. “He said, ʻYes. We keep it. We keep everything.’”

  During a 2005 search of Mr. Epstein’s Palm Beach, Fla., estate, the police found two cameras hidden in clocks — one in the garage and the
  other next to his desk, according to police reports. But no other cameras were found.

  If such a surveillance system did exist, nothing that Kessler told or showed The Times proved that he had access to it. The photos he
  shared were too grainy to establish anyone’s identity. And many other elements of his story failed to hold up under scrutiny.

  Kessler claimed to have been an early investor in a North Carolina coffee company, whose sticker was afﬁxed to his laptop. But its
  founder said no one matching Kessler’s description had ever been afﬁliated with the company. Kessler insisted that he invested in 2009,
  but the company wasn’t founded until 2011.

  The contents of Kessler’s supposed C.I.A. documents turned out to be easily ﬁndable using Google. At one point, Kessler said that one of
  his associates had been missing and was found dead; later, Kessler said the man was alive and in the southern United States. He said that
  his mother had died when he was young — and that he had recently given her a hug. A photo he sent from what he said was a
  Washington-area hospital featured a distinctive blanket, but when The Times called local hospitals, they didn’t recognize the pattern.

  After months of effort, The Times could not learn Kessler’s identity or conﬁrm any element of his back story.

  “I am very often being purposefully inconsistent,” Kessler said, when pressed.


  A Weinstein cameo
  On the last Friday in September, Mr. Boies and Mr. Pottinger sat on a blue leather couch in the corner of a members-only dining room at
  the Harvard Club in Midtown Manhattan. Antlered animal heads and oil paintings hung from the dark wooden walls.

  The lawyers were there to make a deal with The Times. Tired of waiting for Kessler’s motherlode, Mr. Pottinger said they planned to send
  a team overseas to download the material from his servers. He said he had alerted the F.B.I. and a prosecutor in the United States
  attorney’s ofﬁce in Manhattan.

  Mr. Boies told an editor for The Times that they would be willing to share everything, on one condition: They would have discretion over
  which men could be written about, and when. He explained that if compromising videos about particular men became public, that could
  torpedo litigation or attempts to negotiate settlements. The Times editor didn’t commit.

  Mr. Boies and Mr. Pottinger later said those plans had hinged on verifying the videos’ authenticity and on having clients with legitimate
  legal claims against the men. Otherwise, legal experts said, it might have crossed the line into extortion.

  The meeting was brieﬂy interrupted when Bob Weinstein, the brother of Harvey Weinstein, bounded up to the table and plopped onto the
  couch next to Mr. Boies. The two men spent several minutes talking, laughing and slapping each other on the back.

  While Mr. Boies and Mr. Weinstein chatted, Mr. Pottinger furtively displayed the black-and-white shot of a man in glasses having sex.
  Both lawyers said it looked like Mr. Dershowitz.

  ʻYou donʼt keep your glasses on when youʼre doing thatʼ
  One day in late September, Mr. Dershowitz’s secretary relayed a message: Someone named Patrick Kessler wanted to speak to him about
  Mr. Boies.

  The two lawyers had a long-running feud, and Mr. Dershowitz returned the call from his apartment. He also recorded it. Kessler
  explained his Epstein story, and that he no longer trusted Mr. Boies and Mr. Pottinger.

  “The problem is that they don’t want to move forward with any of these people legally,” Kessler said. “They’re just interested in trying to
  settle and take a cut.”

  “Who are these people that you have on videotape?” Mr. Dershowitz asked.

  “There’s a lot of people,” Kessler said, naming a few powerful men. He added, “There’s a long list of people that they want me to have that
  I don’t have.”

  “Who?” Mr. Dershowitz asked. “Did they ask about me?”

  “Of course they asked about you. You know that, sir.”

  https://www.nytimes.com/2019/11/30/business/david-boies-pottinger-jeffrey-epstein-videos.html                                             6/8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                     INDEX NO. 160874/2019
  1/27/2020                                 Jeffrey Epstein, Blackmail and a Lucrative ‘Hot List’ - The New York Times
NYSCEF DOC. NO. Case
                24              1:19-cv-03377-LAP      Document         125-7       Filed   05/29/20         Page
                                                                                                            RECEIVEDof NYSCEF:
                                                                                                                     4455      01/27/2020
  “And you don’t have anything on me, right?”

  “I do not, no,” Kessler said.

  “Because I never, I never had sex with anybody,” Mr. Dershowitz said. Later in the call, he added, “I am completely clean. I was at
  Jeffrey’s house. I stayed there. But I didn’t have any sex with anybody.”

  What was the purpose of Kessler’s phone call? Why did he tell Mr. Dershowitz that he wasn’t on the supposed surveillance tapes,
  contradicting what he had said and showed to Mr. Boies, Mr. Pottinger and The Times? Did the call sound a little rehearsed?

  Mr. Dershowitz said that he didn’t know why Kessler contacted him, and that the phone call was the only time the two men ever spoke.
  When The Times showed him one of Kessler’s photos, in which a bespectacled man resembling Mr. Dershowitz appears to be having sex,
  Mr. Dershowitz laughed and said the man wasn’t him. His wife, Carolyn Cohen, peeked at the photo, too.

  “You don’t keep your glasses on when you’re doing that,” she said.


  Data set (supposedly) to self-destruct
  In early October, Kessler said he was ready to produce the Epstein ﬁles. He told The Times that he had created duplicate versions of Mr.
  Epstein’s servers. He laid out detailed logistical plans for them to be shipped by boat to the United States and for one of his associates — a
  very short Icelandic man named Steven — to deliver them to The Times headquarters at 11 a.m. on Oct. 3.

  Kessler warned that he was erecting a maze of security systems. First, a Times employee would need to use a special thumb drive to
  access a proprietary communications system. Then Kessler’s colleague would transmit a code to decrypt the ﬁles. If his instructions
  weren’t followed precisely, Kessler said, the information would self-destruct.

  Specialists at The Times set up a number of “air-gapped” laptops — disconnected from the internet — in a windowless, padlocked
  meeting room. Reporters cleared their schedules to sift through thousands of hours of surveillance footage.

  On the morning of the scheduled delivery, Kessler sent a series of frantic texts. Disaster had struck. A ﬁre was burning. The duplicate
  servers were destroyed. One of his team members was missing. He was ﬂeeing to Kyiv.

  Two hours later, Kessler was in touch with Mr. Pottinger and didn’t mention any emergency. Kessler said he hoped that the footage would
  help pry $1 billion in settlements out of their targets, and asked him to detail how the lawyers could extract the money. “Could you put
  together a hypothetical situation,” Kessler wrote, not something “set in stone but close to what your thinking.”

  Mr. Pottinger obliged — and walked into what looked like a trap. He described two hypotheticals, both of which were consistent with what
  had been discussed with The Times at the Harvard Club.

  In one, which he called a “standard model” for legal settlements, Mr. Pottinger said the money would be split among his clients, the Astria
  Foundation, Kessler and the lawyers, who would get up to 40 percent.

  In the second hypothetical, Mr. Pottinger wrote, the lawyers would approach the videotaped men. The men would then hire the lawyers,
  ensuring that they would not get sued, and “make a contribution to a nonproﬁt as part of the retainer.”

  “No client is actually involved in this structure,” Mr. Pottinger said, noting that the arrangement would have to be “consistent with and
  subject to rules of ethics.”

  “Thank you very much,” Kessler responded.

  Mr. Pottinger later said that the scenario would have involved him representing a victim, settling a case and then representing the
  victim’s alleged abuser. He said it was within legal boundaries. (He also said he had meant to type “No client lawsuit is actually
  involved.”)

  Such legal arrangements are not unheard-of. Lawyers representing a former Fox News producer who had accused Bill O’Reilly of sexual
  harassment reached a settlement in which her lawyers agreed to work for Mr. O’Reilly after the dispute. But legal experts generally
  consider such setups to be unethical because they can create conﬂicts between the interests of the lawyers and their original clients.

  ʻI just pulled it out of my behindʼ
  The lawyers held out hope of getting Kessler’s materials. But weeks passed, and nothing arrived. At one point, Mr. Pottinger volunteered
  to meet Kessler anywhere — including Ljubljana, the capital of Slovenia.

  “I still believe he is what he purported to be,” Mr. Boies wrote in an email on Nov. 7. “I have to evaluate people for my day job, and he
  seemed too genuine to be a fake, and I very much want him to be real.” He added, “I am not unconscious of the danger of wanting to
  believe something too much.”


  https://www.nytimes.com/2019/11/30/business/david-boies-pottinger-jeffrey-epstein-videos.html                                               7/8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                      INDEX NO. 160874/2019
  1/27/2020                                  Jeffrey Epstein, Blackmail and a Lucrative ‘Hot List’ - The New York Times
NYSCEF DOC. NO. Case
                24               1:19-cv-03377-LAP      Document         125-7       Filed   05/29/20         Page
                                                                                                             RECEIVEDof NYSCEF:
                                                                                                                      4555      01/27/2020
  Ten days later, Mr. Boies arrived at The Times for an on-camera interview. It was a bright, chilly Sunday, and Mr. Boies had just ﬂown in
  from Ecuador, where he said he was doing work for the ﬁnance ministry. Reporters wanted to ask him plainly if his and Mr. Pottinger’s
  conduct with Kessler crossed ethical lines.

  Would they have brokered secret settlements that buried evidence of wrongdoing? Did the notion of extracting huge sums from men in
  exchange for keeping sex tapes hidden meet the deﬁnition of extortion?

  Mr. Boies said the answer to both questions was no. He said he and Mr. Pottinger operated well within the law. They only intended to
  pursue legal action on behalf of their clients — in other words, that they were a long way from extortion. In any case, he said, he and Mr.
  Pottinger had never authenticated any of the imagery or identiﬁed any of the supposed victims, much less contacted any of the men on
  the “hot list.”

  Then The Times showed Mr. Boies some of the text exchanges between Mr. Pottinger and Kessler. Mr. Boies showed a ﬂash of anger and
  said it was the ﬁrst time he was seeing them.

  By the end of the nearly four-hour interview, Mr. Boies had concluded that Kessler was probably a con man: “I think that he was a
  fraudster who was just trying to set things up.” And he argued that Kessler had baited Mr. Pottinger into writing things that looked more
  nefarious than they really were. He acknowledged that Mr. Pottinger had used “loose language” in some of his messages that risked
  creating the impression that the lawyers were plotting to monetize evidence of abuse.

  Several days later, Mr. Boies returned for another interview and was more critical of Mr. Pottinger, especially the hypothetical plans that
  he had described to Kessler. “Having looked at all that stuff in context, I would not have said that,” he said. How did Mr. Boies feel about
  Mr. Pottinger invoking his name in messages to Kessler? “I don’t like it,” he said.

  But Mr. Boies stopped short of blaming Mr. Pottinger for the whole mess. “I’m being cautious not to throw him under the bus more than I
  believe is accurate,” he said. His longtime P.R. adviser, Dawn Schneider, who had been pushing for a more forceful denunciation, dropped
  her pen, threw up her arms and buried her head in her hands.

  In a separate interview, The Times asked Mr. Pottinger about his correspondence with Kessler. The lawyer said that his messages
  shouldn’t be taken at face value because, in reality, he had been deceiving Kessler all along — “misleading him deliberately in order to get
  the servers.”

  The draft retention agreement that Mr. Pottinger had given to Kessler in September was unsigned and never meant to be honored, Mr.
  Pottinger said. And he never intended to sell photos of Mr. Barak to Mr. Adelson. “I just pulled it out of my behind,” he said, describing it
  as an act to impress Kessler.

  As for the two hypotheticals about how to get money out of the men on the list, Mr. Pottinger said, he never planned to do what he
  carefully articulated. “I didn’t owe Patrick honesty about this,” he said.

  Mr. Pottinger said that he had only one regret — that “we did not get the information that this liar said he had.”

  He added, “I’m building legal cases here. I’m trying not to engage too much in shenanigans. I wish I didn’t, but this guy was very
  unusual.”

  Ronen Bergman contributed reporting. Susan Beachy contributed research.




  https://www.nytimes.com/2019/11/30/business/david-boies-pottinger-jeffrey-epstein-videos.html                                               8/8
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                25     1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 46 of NYSCEF:
                                                                        RECEIVED  55      01/27/2020




                                Exhibit W
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                25     1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 47 of NYSCEF:
                                                                        RECEIVED  55      01/27/2020



                  NEW Ÿ    RKER




                                                NEWS DESK



           HOW          THE       LAWYER        DAVID       BOIES      TURNED        A
           YOUNG            NOVELI       ST'J    JEXUAL        PAJT     AGAINJT
                                                HER


                                                  I
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                           INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                25         1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 48 of NYSCEF:
                                                                            RECEIVED  55      01/27/2020


        David Boies is famous for having high ideals in a profession that isn’t always known for them; more recently, however, questions have
        been raised about the tactics that he has employed when representing men in disputes with women. Photograph by Jabin Botsford / TNY via
        Redux



           n February, 2017, the novelist Emma Cline received a fifteen-page letter from the law firm Boies
        I  Schiller Flexner LLP containing a list of accusations against her. Cline had recently found literary
        success with the publication of her first book, a novel called “The Girls.” Random House had paid an
        advance of close to two million dollars for worldwide rights to the book—an extraordinary sum for a first
        novel—and the Hollywood producer Scott Rudin had optioned the film rights. During the summer of
        2016, when “The Girls” came out, it was rare to enter a bookstore without seeing the book’s psychedelic
        red-and-indigo cover prominently displayed. The novel was a finalist for numerous literary prizes, and
        Cline landed on various “rising young writer” lists. The Times Book Review pronounced the book
        “spellbinding.” (Cline worked in The New Yorker’s fiction department in 2013 and 2014, and has published
        fiction in the magazine. Random House published my book, “Black Edge.”)




        In the letter, which also made allegations against Random House, Boies Schiller accused Cline of stealing
        fragments of written work from a former boyfriend and using them in a draft of her novel. Additionally,
        the letter said, Cline had spent years improperly snooping on the e-mail accounts of the ex-boyfriend,
        Chaz Reetz-Laiolo, and two of the former couple’s female friends. The letter alleged that Cline had
        installed spyware on her laptop computer, which Reetz-Laiolo and the friends occasionally used, and
        which he later bought from Cline; the spyware recorded the computer’s keystrokes and browser activity.
        Boies Schiller said it was prepared to file a lawsuit, which would seek an immediate halt to the sale of “The
        Girls” and the movie production—but it also offered Cline a second option. “We believe . . . that it may be
        fruitful to engage in a confidential negotiation or mediation to determine whether our clients can reach a
        resolution with you rather than file our complaint,” the letter said. The names of three attorneys appeared
        at the bottom of the letter, including that of David Boies, the firm’s founder.

        Boies is famous for his role as the lead attorney for the former Vice-President Al Gore during the 2000
        Presidential-election vote recount and, later, as the co-lead counsel in the case that established the
        constitutional right for gay and lesbian couples to get married in California. One of the most powerful and
        well-respected lawyers in the country, Boies has had a long and celebrated career in private practice and in
        government; he developed a reputation for integrity and high ideals in a profession that isn’t always known
        for them. More recently, however, questions have been raised about some of the tactics that Boies has
        employed when representing men in disputes with women. On November 6th, The New Yorker published
        an article by Ronan Farrow that detailed Boies’s role representing Harvey Weinstein, who is alleged to
        have sexually harassed or assaulted dozens of actresses and former employees. (Weinstein has denied
        engaging in non-consensual sex.) As part of his work for Weinstein, Boies hired private investigators from
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                      INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                25      1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 49 of NYSCEF:
                                                                         RECEIVED  55      01/27/2020


        several different firms who, among other tasks, gathered information—including personal and sexual
        history—intended to discredit an actress, Rose McGowan, who has accused Weinstein of rape. Boies has
        since severed professional ties with Weinstein and said that his firm’s involvement with the investigators
        was “a mistake.” In an e-mail to his firm’s staff that was then leaked to the press, Boies wrote that “I would
        never knowingly participate in an effort to intimidate or silence women or anyone else. . . . That is not who
        I am.”

        During the months after his firm sent its first letter to Cline, Boies remained involved in Reetz-Laiolo’s
        case. Attorneys on both sides outlined arguments and counter-arguments in a series of letters back and
        forth. At one point, Boies Schiller—which represents Reetz-Laiolo and the two women whom Cline had
        also allegedly snooped on—asserted that the damages caused by Cline’s activity was almost two billion
        dollars, an amount arrived at by calculating that the spyware that Cline used had resulted in thousands of
        alleged violations of federal privacy laws. Cline had installed a program called Refog Keylogger on her
        laptop; Reetz-Laiolo eventually bought the laptop from her, for three hundred dollars, and the software
        remained on the machine.

        Cline’s attorneys argued that the plagiarism allegations were false, and asserted in a letter that Reetz-
        Laiolo—who was thirty-three years old when the two started dating, while Cline was twenty—had been
        emotionally and physically abusive toward her, that he had cheated on her, and that she had installed the
        spyware in order to monitor his behavior and protect herself, not to steal his writing. (In a statement,
        Reetz-Laiolo said that Cline had made “false accusations of physical abuse against me,” and that she’d
        offered no defense for allegedly accessing his co-plaintiff’s online accounts.)

        On May 26th, Boies Schiller responded by sending a hundred-and-ten-page draft of a complaint that it
        said it was prepared to file in court if the two sides did not reach a settlement. David Boies’s name
        appeared at the top of it. Reading through the allegations, Cline was stunned to find a section titled
        “Cline’s History of Manipulating Older Men,” which purported to illustrate how Boies Schiller would
        easily discredit her arguments about her former boyfriend’s treatment of her before a jury. “[E]vidence
        shows that Cline was not the innocent and inexperienced naïf she portrayed herself to be, and had instead
        for many years maintained numerous ‘relations’ with older men and others, from whom she extracted gifts
        and money,” the section began. What followed were thirteen pages containing screenshots of explicit chat
        conversations with lovers, including one in which Cline had sent a naked photo of herself (the photo was
        blacked out in the letter) to a boyfriend, explicit banter with people she’d met online, and snippets of her
        most intimate diary entries. All of this material had been recorded by the spyware and remained on Cline’s
        old laptop, which Reetz-Laiolo now had in his possession.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                      INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                25      1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 50 of NYSCEF:
                                                                         RECEIVED  55      01/27/2020




        A letter that Boies Schiller sent along with the draft complaint included even more graphic sexual details
        and screenshots pertaining to Cline’s romantic relationships. Cline had “engaged in random sexual
        encounters with strangers she met on Craigslist”; “frequently participated in sexual chat groups in which
        she, inter alia, posted pornographic ‘selfies’ ”; and “authored pornographic ‘stories,’ ” the letter stated,
        including images showing exchanges and erotic writings in excruciating detail, all of which also came from
        Cline’s old computer. Furthermore, the letter argued, because Cline had said kind things about Reetz-
        Laiolo and exchanged “warm and friendly” e-mails with him both before and after their breakup, her
        allegations of abuse were obviously false.

        The letter went on to state that Cline’s arguments—that she had been abused by her former boyfriend, and
        that her concern about infidelity was the reason for her cyber-espionage—had “placed Ms. Cline’s sexual
        conduct directly at issue.” The implications from Cline’s perspective were clear: Cline was to negotiate a
        significant monetary payment to her ex-boyfriend and former friends right away, or she would be sued
        through a public court filing, and her most private sexual thoughts and activity would be released into the
        public realm for anyone to see.

        Cline’s attorneys were outraged by what they regarded as Boies Schiller’s attempt to use embarrassing
        sexual material that had nothing to do with the heart of the legal dispute to push her to settle the case. “I’m
        not going to speculate about their motives, but it was content that was completely inappropriate and
        ludicrous, just based on how sexually graphic it was, to put in a complaint,” Carrie Goldberg, who
        specializes in representing victims of revenge porn and other forms of harassment, and is one of several
        attorneys representing Cline in the case, told me. “Legal complaints are public record, and, basically,
        they’re saying, ‘Hey, if you don’t give us what our client wants, we’re going to put this very personal
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                      INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                25      1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 51 of NYSCEF:
                                                                         RECEIVED  55      01/27/2020


        information out into the open, and the whole world is going to know the inner workings of your sex life
        and your sexual history and every proclivity that you have.’ ”

                                                         ADVERTISEMENT




        Boies Schiller counters that argument by saying that Cline’s lawyers were the first ones to introduce
        character as an issue in the dispute. “[H]er lawyer tried to excuse the inexcusable by raising aspects of the
        parties’ sexual history,” Edward Normand, the lead lawyer on Reetz-Laiolo’s team, said in a
        statement. “Only then did we respond, as lawyers must, describing why her claimed defense was
        inconsistent with the relevant facts.” During the sole in-person negotiation discussion between Cline’s
        attorneys and Boies Schiller, Goldberg explained the concept of “slut-shaming” to David Boies, who,
        according to Goldberg, claimed to be unfamiliar with it.

        Stephen Gillers, a professor of legal ethics at New York University’s law school, said that there were limits
        to what lawyers could do in the service of representing their clients, and that the use of such personal
        sexual material in a lawsuit could potentially be deemed irrelevant by a judge. “It’s true that lawyers have a
        duty of what they call zealous representation. ‘Zealous’ is a word that lawyers love, because it seems to
        authorize the most aggressive activity on behalf of a client. So lawyers do engage in tactics that others
        might find offensive,” Gillers said. But, he added, ethics guidelines prohibited the use of such material
        solely for the purposes of embarrassing the other party, or to motivate a settlement by implying that it
        would be publicly released; the material’s pertinence would be doubtful even in the case of discussing an
        opponent’s character, he said. “Lawyers can refuse to engage in tactics they find morally repulsive,” Gillers
        added. “This is especially true here because the screenshots, even if not entirely extraneous to the dispute,
        are of barely marginal relevance.”

        Over the summer, the two sides were at an impasse. Then, in October, the Times and The New Yorker
        published the first of several articles outlining harassment and assault allegations against Boies’s client
        Harvey Weinstein. After several days of ensuing public outcry, and as Farrow was preparing to publish a
        follow-up story detailing Weinstein’s use of private investigators to try to gather material about his female
        accusers, Cline and her publisher received an amended draft complaint. The section containing all of her
        private sexual activity had been removed. Boies Schiller says it was taken out as a “gesture of good faith.”

        Just after midnight on Thursday, Boies Schiller and Cline’s legal team filed nearly simultaneous lawsuits
        against one another. Cline’s lawsuit charges Reetz-Laiolo with waging a campaign to “extract millions of
        dollars by intimidation and threat.” In an e-mail to me on Thursday, Cline wrote, “I never, in any scenario,
        could have imagined publishing a novel would have resulted in a bunch of lawyers combing through
        records of my porn habits, or choosing which naked photo of me to include in a legal document. Whatever
        independence I gained, as a writer and as a person, felt meaningless in the face of this kind of onslaught.”
        Reetz-Laiolo’s lawsuit, which names Cline, her publisher, and her literary agent as defendants, left out the
        sexually explicit material included in the draft sent earlier this year. The firm also removed David Boies’s
        name from the complaint.
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                           INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                25              1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 52 of NYSCEF:
                                                                                 RECEIVED  55      01/27/2020




                             Sheelah Kolhatkar is a staff writer at The New Yorker, where she writes about Wall Street, Silicon
                             Valley, economics, and politics. She is the author of “Black Edge: Inside Information, Dirty Money,
                             and the Quest to Bring Down the Most Wanted Man on Wall Street.”


        More:       Emma Cline        David Boies        Boies Schiller Flexner   Lawsuits   #MeToo    Sexual Harassment




                                  Sign up for our daily newsletter and get the best of The New Yorker in your in-box.

        Enter your e-mail address


          Your e-mail address                                                                                               Sign up


        Will be used in accordance with our Privacy Policy.




                                                                              Read More




        The film executive hired
        private investigators,                      The mogul used money                 Ronan Farrow discusses his
        including ex-Mossad                         from his brother and                 investigation of the sexual-
        agents, to track actresses                  elaborate legal agreements           assault allegations against
        and journalists.                            to hide allegations of               Harvey Weinstein.
        By Ronan Farrow
                                                    predation for decades.
                                                                                         By The New Yorker
                                                    By Ronan Farrow
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                   INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                25         1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 53 of NYSCEF:
                                                                            RECEIVED  55      01/27/2020




        News                                            Crossword


        Books & Culture                                 Video


        Fiction & Poetry                                Podcasts


        Humor & Cartoons                                Archive


        Magazine                                        Goings On




        Customer Care                                   Jigsaw Puzzle


        Buy Covers and Cartoons                         RSS


        Apps                                            Site Map


        Newsletters




        About                                           Media Kit


        Careers                                         Press


        Contact                                         Accessibility Help


        FAQ
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                                                                                                                         INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                25                 1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 54 of NYSCEF:
                                                                                    RECEIVED  55      01/27/2020




        News                                                                                            Crossword


        Books & Culture                                                                                 Video


        Fiction & Poetry                                                                                Podcasts


        Humor & Cartoons                                                                                Archive


        Magazine                                                                                        Goings On




        Customer Care                                                                                   Jigsaw Puzzle


        Buy Covers and Cartoons                                                                         RSS


        Apps                                                                                            Site Map


        Newsletters




        About                                                                                           Media Kit


        Careers                                                                                         Press


        Contact                                                                                         Accessibility Help


        FAQ




        © 2020 Condé Nast. All rights reserved. Use of this site constitutes acceptance of our User Agreement (updated 1/1/20) and Privacy Policy and Cookie Statement (updated 1/1/20) and Your
        California Privacy Rights. The New Yorker may earn a portion of sales from products that are purchased through our site as part of our Affiliate Partnerships with retailers. The material on
        this site may not be reproduced, distributed, transmitted, cached or otherwise used, except with the prior written permission of Condé Nast. Ad Choices
FILED: NEW YORK COUNTY CLERK 01/27/2020 06:10 PM                               INDEX NO. 160874/2019
NYSCEF DOC. NO. Case
                25     1:19-cv-03377-LAP Document 125-7 Filed 05/29/20 Page 55 of NYSCEF:
                                                                        RECEIVED  55      01/27/2020
